
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


[EXECUTION]


CREDIT AGREEMENT


DATED AS OF OCTOBER 2, 2002

AMONG

CIMAREX ENERGY CO.,
AS BORROWER,

THE LENDERS,

BANK ONE, NA,
AS ADMINISTRATIVE AGENT,

BANK OF OKLAHOMA, N.A.,
AS CO-SYNDICATION AGENT,

U.S. BANK NATIONAL ASSOCIATION,
AS CO-SYNDICATION AGENT,

ROYAL BANK OF CANADA,
AS CO-DOCUMENTATION AGENT,

WACHOVIA BANK, NATIONAL ASSOCIATION,
AS CO-DOCUMENTATION AGENT,

AND

BANC ONE CAPITAL MARKETS, INC.,
AS LEAD ARRANGER AND SOLE BOOK RUNNER

--------------------------------------------------------------------------------


$400,000,000

--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE I DEFINITIONS   2
ARTICLE II THE CREDITS
 
13         2.1.   Commitment   13         2.2.   Required Payments; Termination
  13         2.3.   Ratable Loans   13         2.4.   Types of Advances   13
        2.5.   Commitment Fee; Initial Aggregate Commitment, Changes in
Aggregate Commitment.   13         2.6.   Borrowing Base and Required Reserve
Value.   14         2.7.   Minimum Amount of Each Advance   15         2.8.  
Principal Payments.   15         2.9.   Method of Selecting Types and Interest
Periods for new Advances   15         2.10.   Conversion and Continuation of
Outstanding Advances   15         2.11.   Changes in Interest Rate, etc   16
        2.12.   Rates Applicable After Default   16         2.13.   Method of
Payment.   16         2.14.   Evidence of Indebtedness.   17         2.15.  
Telephonic Notices   18         2.16.   Interest Payment Dates; Interest and Fee
Basis   18         2.17.   Notification of Advances, Interest Rates, Prepayments
and Commitment Reductions   18         2.18.   Lending Installations   18
        2.19.   Non-Receipt of Funds by the Administrative Agent   19
        2.20.   Facility LCs.   19         2.21.   Replacement of Lender   22
        2.22.   Limitation of Interest   23
ARTICLE III YIELD PROTECTION; TAXES
 
23         3.1.   Yield Protection   23         3.2.   Changes in Capital
Adequacy Regulations   24         3.3.   Taxes.   24         3.4.   Availability
of Types of Advances   26         3.5.   Funding Indemnification   26
        3.6.   Lender Statements; Survival of Indemnity   26
ARTICLE IV CONDITIONS PRECEDENT
 
27         4.1.   Initial Credit Extension   27         4.2.   Each Credit
Extension   28

i

--------------------------------------------------------------------------------


ARTICLE V REPRESENTATIONS AND WARRANTIES
 
28         5.1.   Existence and Standing   28         5.2.   Authorization and
Validity   28         5.3.   No Conflict; Government Consent   28         5.4.  
Financial Statements   29         5.5.   Material Adverse Change   29
        5.6.   Taxes   29         5.7.   Litigation and Contingent Obligations  
29         5.8.   Subsidiaries   29         5.9.   ERISA   29         5.10.  
Accuracy of Information   29         5.11.   Regulation U   30         5.12.  
Material Agreements   30         5.13.   Compliance With Laws   30         5.14.
  Ownership of Properties   30         5.15.   Plan Assets; Prohibited
Transactions   30         5.16.   Environmental Matters   30         5.17.  
Investment Company Act   31         5.18.   Public Utility Holding Company Act  
31         5.19.   Insurance   31         5.20.   Solvency.   31
ARTICLE VI AFFIRMATIVE COVENANTS
 
32         6.1.   Financial Report   32         6.2.   Use of Proceeds   33
        6.3.   Notice of Default   33         6.4.   Conduct of Business   33
        6.5.   Taxes   34         6.6.   Insurance   34         6.7.  
Compliance With Laws   34         6.8.   Maintenance of Properties   34
        6.9.   Inspection   34
ARTICLE VII NEGATIVE COVENANTS
 
34         7.1.   Dividends   34         7.2.   Indebtedness   34         7.3.  
Merger   35         7.4.   Sale of Assets   35         7.5.   Investments and
Acquisitions   35         7.6.   Liens   36         7.7.   Affiliates   36
        7.8.   Sale of Accounts   37         7.9.   Sale and Leaseback
Transactions and other Off-Balance Sheet Liabilities   37         7.10.  
Contingent Obligations   37         7.11.   Financial Contracts   37
        7.12.   Letters of Credit   37         7.13.   Prohibited Contracts   37
ARTICLE VIII FINANCIAL COVENANTS
 
38         8.1.   Current Ratio   38         8.2.   Leverage Ratio   38

ii

--------------------------------------------------------------------------------


ARTICLE IX COLLATERAL AND GUARANTEES
 
38         9.1.   Collateral   38         9.2.   Guarantees   39         9.3.  
Further Assurances   39         9.4.   Production Proceeds   39
ARTICLE X DEFAULTS
 
40
ARTICLE XI ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
42         11.1.   Acceleration; Facility LC Collateral Account.   42
        11.2.   Amendments   43         11.3.   Preservation of Rights   43
ARTICLE XII GENERAL PROVISIONS
 
43         12.1.   Survival of Representations   43         12.2.   Governmental
Regulation   43         12.3.   Headings   43         12.4.   Entire Agreement  
44         12.5.   Several Obligations; Benefits of this Agreement   44
        12.6.   Expenses; Indemnification.   44         12.7.   Numbers of
Documents   44         12.8.   Accounting   44         12.9.   Severability of
Provisions   45         12.10.   Nonliability of Lenders   45         12.11.  
Confidentiality   45         12.12.   Nonreliance   45         12.13.  
Disclosure   45
ARTICLE XIII THE ADMINISTRATIVE AGENT
 
45         13.1.   Appointment; Nature of Relationship   45         13.2.  
Powers   46         13.3.   General Immunity   46         13.4.   No
Responsibility for Loans, Recitals, etc   46         13.5.   Action on
Instructions of Lenders   46         13.6.   Employment of Administrative Agents
and Counsel   47         13.7.   Reliance on Documents; Counsel   47
        13.8.   Administrative Agent's Reimbursement and Indemnification   47
        13.9.   Notice of Default   47         13.10.   Rights as a Lender   47
        13.11.   Lender Credit Decision   48         13.12.   Successor
Administrative Agent   48         13.13.   Administrative Agent and Arranger
Fees   49         13.14.   Delegation to Affiliates   49         13.15.  
Execution of Collateral Documents   49         13.16.   Collateral Releases   49
        13.17.   Documentation Agent, Syndication Agent, etc   49
ARTICLE XIV SETOFF; RATABLE PAYMENTS
 
49         14.1.   Setoff   49         14.2.   Ratable Payments   49

iii

--------------------------------------------------------------------------------


ARTICLE XV BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
50         15.1.   Successors and Assigns   50         15.2.   Participations.  
50         15.3.   Assignments.   51         15.4.   Dissemination of
Information   52         15.5.   Tax Treatment   52         15.6.   Procedure
for Increases and Addition of New Lenders   52
ARTICLE XVI NOTICES
 
52         16.1.   Notices   52         16.2.   Change of Address   53
ARTICLE XVII COUNTERPARTS
 
53
ARTICLE XVIII CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
53         18.1.   CHOICE OF LAW   53         18.2.   CONSENT TO JURISDICTION  
53         18.3.   WAIVER OF JURY TRIAL   53
ARTICLE XIX ASSUMPTION, AMENDMENT AND RESTATEMENT
 
53         19.1.   Assumption   53         19.2.   Amendment and Restatement  
54

iv

--------------------------------------------------------------------------------

SCHEDULE 1   PRICING SCHEDULE
SCHEDULE 2
 
LENDERS SCHEDULE
SCHEDULE 3
 
DISCLOSURE SCHEDULE
SCHEDULE 4
 
SECURITY SCHEDULE
SCHEDULE 5
 
INSURANCE SCHEDULE
EXHIBIT A
 
NOTE
EXHIBIT B
 
COMPLIANCE CERTIFICATE
EXHIBIT C
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT D
 
LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION
EXHIBIT E
 
OPINION
EXHIBIT F
 
GUARANTY
EXHIBIT G
 
AMENDMENT TO EXISTING MORTGAGES
EXHIBIT H
 
FORM OF AMENDMENT FOR AN INCREASED OR NEW COMMITMENT
EXHIBIT I
 
FORM OF STOCK PLEDGE AGREEMENT

v

--------------------------------------------------------------------------------


CREDIT AGREEMENT


        This Agreement, dated as of October 2, 2002, is among Cimarex Energy
Co., the Lenders and Bank One, NA, a national banking association having its
principal office in Chicago, Illinois, as LC Issuer and as Administrative Agent.

W I T N E S S E T H:

        WHEREAS, Key Production Company, Inc., a Delaware corporation and Wholly
Owned Subsidiary of Borrower ("Key"), Bank of America, N.A., as Agent ("Original
Agent"), and the financial institutions named and defined therein as Lenders
(the "Existing Lenders") are parties to that certain Credit Agreement dated as
of November 12, 1999 (as amended or supplemented, the "Existing Credit
Agreement"), pursuant to which the Existing Lenders provided certain loans and
extensions of credit to Key (all Indebtedness arising pursuant to the Existing
Credit Agreement is herein called the "Existing Indebtedness"); and

        WHEREAS, Brock Gas Systems and Equipment, Inc. and Columbus Energy
Corp., each a Wholly-Owned Subsidiary of Key, guaranteed the payment and
performance of the Existing Indebtedness; and

        WHEREAS, Key merged with and into Mountain Acquisition Co., a
Wholly-Owned Subsidiary of Borrower, with Key being the surviving corporation
(the "Merger"), and in connection therewith Borrower became the owner of all of
the outstanding capital stock of Key; and

        WHEREAS, the Existing Credit Agreement prohibits a Change of Control (as
defined in the Existing Credit Agreement) and the Merger resulted in such a
Change in Control; and

        WHEREAS, as a condition to obtaining the consent of the Existing Lenders
to such Change of Control, Key agreed to repay the Existing Indebtedness in full
by the 6th Business Day after the date on which the Merger was consummated; and

        WHEREAS, rather than provide for the repayment of the Existing
Indebtedness and in order to continue the Liens securing the Existing
Indebtedness, Key and Borrower have requested that Borrower be permitted to
assume and refinance the Existing Indebtedness under this Agreement and that the
liability of Key with respect thereto be continued under the Guaranty, and
Lenders have agreed to such request on the terms set forth herein and in the
other Loan Documents; and

        WHEREAS, immediately prior to the execution of this Agreement, certain
of the Lenders have purchased and assumed the rights and interests of those
Existing Lenders that are not parties to this Agreement (the "Bank of America
Assignment"); and

        WHEREAS, immediately after giving effect to the Bank of America
Assignment, the parties hereto desire to amend and restate the Existing Credit
Agreement in the form of this Agreement and to appoint Bank One, NA as
Administrative Agent hereunder and successor to the Original Agent, and Borrower
desires to assume the Existing Indebtedness and to obtain Borrowings (as herein
defined) (i) to refinance the Existing Indebtedness, and (ii) for other purposes
permitted herein; and

        WHEREAS, after giving effect to the Bank of America Assignment and the
amendment and restatement of the Existing Credit Agreement pursuant to the terms
hereof, the Commitment (as herein defined) of each Lender hereunder will be as
set forth on the Lenders Schedule; and

        WHEREAS, pursuant to certain separate agreements among Bank One, NA,
Banc One Capital Markets, Inc. ("BOCM") and Key, BOCM has been appointed Lead
Arranger and Sole Book Runner for the credit facility provided herein;

--------------------------------------------------------------------------------


        NOW, THEREFORE, the parties hereto agree as follows:


ARTICLE I

DEFINITIONS


As used in this Agreement:

        "Acquisition" means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which the
Borrower or any of its Subsidiaries (i) acquires any going business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.

        "Administrative Agent" means Bank One in its capacity as contractual
representative of the Lenders pursuant to Article XIII, and not in its
individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to Article XIII.

        "Advance" means a borrowing hereunder, (i) made by the Lenders on the
same Borrowing Date, or (ii) converted or continued by the Lenders on the same
date of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurodollar
Loans, for the same Interest Period.

        "Affected Lender" is defined in Section 2.21.

        "Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

        "Aggregate Commitment" means the aggregate of the Commitments of all the
Lenders, as reduced or increased from time to time pursuant to the terms hereof;
provided that the Aggregate Commitment shall never exceed the Borrowing Base.

        "Aggregate Outstanding Credit Exposure" means, at any time, the
aggregate of the Outstanding Credit Exposure of all the Lenders.

        "Agreement" means this Credit Agreement, as it may be amended or
modified and in effect from time to time.

        "Agreement Accounting Principles" means generally accepted accounting
principles as in effect from time to time, applied in a manner consistent with
that used in preparing the financial statements referred to in Section 5.4.

        "Alternate Base Rate" means, for any day, a rate of interest per annum
equal to the higher of (i) the Prime Rate for such day and (ii) the sum of the
Federal Funds Effective Rate for such day plus 1/2% per annum.

        "Amendments to Existing Mortgages" means Amendments to Mortgages to be
entered into between Key and certain of its Subsidiaries and Administrative
Agent, substantially in the form of

2

--------------------------------------------------------------------------------


Exhibit G attached hereto, pursuant to which the Existing Mortgages shall be
amended to reflect the amendment and restatement of the Existing Credit
Agreement pursuant hereto.

        "Applicable Fee Rate" means, at any time, the percentage rate per annum
at which commitment fees are accruing on the unused portion of the Aggregate
Commitment under Section 2.5.2 at such time at the rate set forth in the Pricing
Schedule.

        "Applicable Margin" means, with respect to Advances of any Type at any
time, the percentage rate per annum which is applicable at such time with
respect to Advances of such Type as set forth in the Pricing Schedule.

        "Arranger" means Banc One Capital Markets, Inc., a Delaware corporation,
and its successors, in its capacity as Lead Arranger and Sole Book Runner.

        "Article" means an article of this Agreement unless another document is
specifically referenced.

        "Authorized Officer" means any of the president, the chief financial
officer, any vice president, the treasurer or any assistant treasurer of the
Borrower, acting singly.

        "Available Aggregate Commitment" means, at any time, the Aggregate
Commitment then in effect minus the Aggregate Outstanding Credit Exposure at
such time.

        "Bank of America Assignment" has the meaning assigned to such term in
the recitals hereto.

        "Bank One" means Bank One, NA, a national banking association having its
principal office in Chicago, Illinois, in its individual capacity, and its
successors.

        "Borrower" means Cimarex Energy Co., a Delaware corporation, and its
successors and assigns.

        "Borrowing Base" means, at the particular time in question, either the
amount provided for in Section 2.6.1 or the amount otherwise determined in
accordance with the provisions of Section 2.6; provided, however, that in no
event shall the Borrowing Base ever exceed the Maximum Credit Amount.

        "Borrowing Base Properties" means all oil and gas properties evaluated
by Lenders for purposes of establishing the Borrowing Base.

        "Borrowing Base Usage Percentage" means, for any day, the quotient
obtained by dividing (i) the Aggregate Outstanding Credit Exposure on such day,
by (ii) the Borrowing Base in effect on such day, multiplied by 100.

        "Borrowing Date" means a date on which an Advance is made hereunder.

        "Borrowing Notice" is defined in Section 2.9.

        "Business Day" means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York City for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.

        "Capitalized Lease" of a Person means any lease of Property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with Agreement Accounting Principles.

3

--------------------------------------------------------------------------------


        "Capitalized Lease Obligations" of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.

        "Cash Equivalent Investments" means (i) short-term obligations of, or
fully guaranteed by, the United States of America, (ii) commercial paper rated
A-1 or better by S&P or P-1 or better by Moody's, (iii) demand deposit accounts
maintained in the ordinary course of business, and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.

        "Change in Control" means the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 30% or more of the outstanding shares of voting stock
of the Borrower.

        "Code" means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

        "Collateral" means all Property of Borrower and its Subsidiaries in
which a Lien has been granted pursuant to the Collateral Documents.

        "Collateral Documents" means, collectively, the documents listed on the
Security Schedule and all other deeds of trust, mortgages, assignments, security
agreements, pledge agreements and other security documents from time to time
delivered to Administrative Agent to secure the Secured Obligations.

        "Collateral Shortfall Amount" is defined in Section 11.1.

        "Commitment" means, for each Lender, the obligation of such Lender to
make Loans to, and participate in Facility LCs issued upon the application of,
the Borrower in an aggregate amount not exceeding the amount set forth on the
Lenders Schedule or as set forth in any Notice of Assignment relating to any
assignment that has become effective pursuant to Section 15.3.2, as such amount
may be modified from time to time pursuant to the terms hereof; provided that no
Lender's Commitment shall ever exceed such Lender's Pro Rata Share of the
Aggregate Commitment.

        "Consolidated EBITDA" means Consolidated Net Income plus, to the extent
deducted from revenues in determining Consolidated Net Income, (i) Consolidated
Interest Expense, (ii) expense for income and income based taxes paid or
accrued, (iii) depreciation, depletion, amortization and impairment, including
without limitation, impairment of goodwill, and (iv) any non-cash items
associated with mark to market accounting, all calculated for the Borrower and
its Subsidiaries on a consolidated basis.

        "Consolidated Funded Indebtedness" means at any time the aggregate
dollar amount of Consolidated Indebtedness which has actually been funded and is
outstanding at such time, whether or not such amount is due or payable at such
time.

        "Consolidated Indebtedness" means at any time the Indebtedness of the
Borrower and its Subsidiaries calculated on a consolidated basis as of such
time.

        "Consolidated Net Income" means, with reference to any period, the net
income (or loss) of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.

        "Contingent Obligation" of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other

4

--------------------------------------------------------------------------------


Person, or otherwise assures any creditor of such other Person against loss,
including, without limitation, any comfort letter, operating agreement,
take-or-pay contract or the obligations of any such Person as general partner of
a partnership with respect to the liabilities of the partnership.

        "Conversion/Continuation Notice" is defined in Section 2.10.

        "Controlled Group" means all members of a controlled group of
corporations or other business entities and all trades or businesses (whether or
not incorporated) under common control which, together with the Borrower or any
of its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

        "Credit Extension" means the making of an Advance or the issuance of a
Facility LC hereunder.

        "Credit Extension Date" means the Borrowing Date for an Advance or the
issuance date for a Facility LC.

        "Default" means an event described in Article X.

        "Determination Date" is defined in Section 2.6.2.

        "Disclosure Schedule" means Schedule 3 hereto.

        "Distribution Agreement" is defined in the Merger Agreement.

        "Engineered Value" means, at the time of determination, the future net
revenues of the Borrowing Base Properties calculated by Administrative Agent
using the pricing parameters and discount rate currently being used by
Administrative Agent.

        "Engineering Report" means the Initial Engineering Report and each
engineering report delivered pursuant to Section 6.1(x) and (xi).

        "Environmental Laws" means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

        "Equity" means shares of capital stock or a partnership, profits,
capital, member or other equity interest, or options, warrants or any other
rights to substitute for or otherwise acquire the capital stock or a
partnership, profits, capital, member or other equity interest of any Person.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rule or regulation issued thereunder.

        "Eurodollar Advance" means an Advance which, except as otherwise
provided in Section 2.12, bears interest at the applicable Eurodollar Rate.

        "Eurodollar Base Rate" means, with respect to a Eurodollar Advance for
the relevant Interest Period, the applicable British Bankers' Association LIBOR
rate for deposits in U.S. dollars as reported by any generally recognized
financial information service as of 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period, and having a maturity equal to
such Interest Period, provided that, if no such British Bankers' Association
LIBOR rate is available to the Administrative Agent, the applicable Eurodollar
Base Rate for the relevant Interest Period shall instead be the rate determined
by the Administrative Agent to be the rate at which Bank One or one of its
Affiliate banks offers to place deposits in U.S. dollars with first-class banks
in the London interbank market at

5

--------------------------------------------------------------------------------


approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, in the approximate amount of Bank One's relevant
Eurodollar Loan and having a maturity equal to such Interest Period.

        "Eurodollar Loan" means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurodollar Rate.

        "Eurodollar Rate" means, with respect to a Eurodollar Advance for the
relevant Interest Period, an interest rate per annum equal to the sum of (i) the
quotient of (a) the Eurodollar Base Rate applicable to such Interest Period,
divided by (b) one minus the Reserve Requirement (expressed as a decimal)
applicable to such Interest Period, plus (ii) the Applicable Margin.

        "Excluded Taxes" means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender or the Administrative Agent is incorporated or
organized or (ii) the jurisdiction in which the Administrative Agent's or such
Lender's principal executive office or such Lender's applicable Lending
Installation is located.

        "Exhibit" refers to an exhibit to this Agreement, unless another
document is specifically referenced.

        "Existing Credit Agreement" has the meaning assigned to such term in the
recitals hereto.

        "Existing Indebtedness" has the meaning assigned to such term in the
recitals hereto.

        "Existing Lenders" has the meaning assigned to such term in the recitals
hereto.

        "Existing Mortgages" means the mortgages, deeds of trust, security
agreements, assignments pledges and other documents, instruments and agreements
described on the Security Schedule, which establish Liens on certain of
Borrowing Base Properties to secure Borrower's obligations under the Existing
Credit Agreement.

        "Facility LC" is defined in Section 2.20.1.

        "Facility LC Application" is defined in Section 2.20.3.

        "Facility LC Collateral Account" is defined in Section 2.20.11.

        "Facility Termination Date" means October 2, 2005 or any earlier date on
which the Aggregate Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.

        "Federal Funds Effective Rate" means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

        "Financial Contract" of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, and (ii) any Rate Management
Transaction.

        "Floating Rate" means, for any day, a rate per annum equal to (i) the
Alternate Base Rate for such day plus (ii) the Applicable Margin, in each case
changing when and as the Alternate Base Rate changes.

6

--------------------------------------------------------------------------------


        "Floating Rate Advance" means an Advance which, except as otherwise
provided in Section 2.12, bears interest at the Floating Rate.

        "Floating Rate Loan" means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

        "Fund" means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

        "Guarantors" means Key, Columbus Energy Corp., a Colorado corporation,
Brock Gas Systems and Equipment, Inc., a Texas corporation, Cimarex Energy
Services, Inc., an Oklahoma corporation, and each other Material Subsidiary and
their successors and assigns.

        "Guaranty" means that certain Guaranty dated of even date herewith
executed by the Guarantors in favor of the Administrative Agent, for the ratable
benefit of the Lenders, as it may be amended or modified and in effect from time
to time.

        "Highest Lawful Rate" means, on any day with respect to each Lender to
whom Obligations are owed, the maximum nonusurious rate of interest that such
Lender is permitted under applicable law to contract for, take, charge or
receive with respect to such Obligations for such day. All determinations herein
of the Highest Lawful Rate, or of any interest rate determined by reference to
the Highest Lawful Rate, shall be made separately for each Lender as appropriate
to assure that the Loan Documents are not construed to obligate any Person to
pay interest to any Lender at a rate in excess of the Highest Lawful Rate
applicable to such Lender.

        "Increase" is defined in Section 2.5.4.

        "Indebtedness" of a Person means such Person's (i) obligations for
borrowed money, (ii) obligations representing the deferred purchase price of
Property or services (other than accounts payable arising in the ordinary course
of such Person's business payable on terms customary in the trade),
(iii) obligations, whether or not assumed, secured by Liens or payable out of
the proceeds or production from Property now or hereafter owned or acquired by
such Person (other than Permitted Encumbrances), (iv) obligations which are
evidenced by notes, acceptances, or other instruments, (v) obligations of such
Person to purchase securities or other Property arising out of or in connection
with the sale of the same or substantially similar securities or Property,
(vi) Capitalized Lease Obligations, (vii) Contingent Obligations,
(viii) obligations to reimburse issuers of Letters of Credit, (ix) obligations
with respect to payments received in consideration of oil, gas, or other
minerals yet to be acquired or produced at the time of payment (including
obligations under "take-or-pay" contracts to deliver gas in return for payments
already received and the undischarged balance of any production payment created
by such Person or for the creation of which such Person directly or indirectly
received payment), (x) obligations with respect to other obligations to deliver
goods or services in consideration of advance payments therefor; and (xi) any
other obligation for borrowed money or other financial accommodation which in
accordance with Agreement Accounting Principles would be shown as a liability on
the consolidated balance sheet of such Person.

        "Initial Engineering Report" means the engineering report concerning oil
and gas properties of Helmerich & Payne, Inc. and its Subsidiaries prepared by
Netherland, Sewell & Associates as of September 30, 2001 and the engineering
report concerning oil and gas properties of Key prepared by Key and audited by
Ryder Scott Company as of December 31, 2001.

        "Interest Period" means, with respect to a Eurodollar Advance, a period
of one, two, three or six months commencing on a Business Day selected by the
Borrower pursuant to this Agreement. Such Interest Period shall end on the day
which corresponds numerically to such date one, two, three or six months
thereafter, provided, however, that if there is no such numerically
corresponding day in such

7

--------------------------------------------------------------------------------


next, second, third or sixth succeeding month, such Interest Period shall end on
the last Business Day of such next, second, third or sixth succeeding month. If
an Interest Period would otherwise end on a day which is not a Business Day,
such Interest Period shall end on the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.

        "Investment" of a Person means any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person; stocks, bonds, mutual funds, partnership
interests, notes, debentures or other securities owned by such Person; any
deposit accounts and certificate of deposit owned by such Person; and structured
notes, derivative financial instruments and other similar instruments or
contracts owned by such Person.

        "Key" has the meaning assigned to such term in the recitals hereto.

        "LC Fee" is defined in Section 2.20.4.

        "LC Issuer" means Bank One (or any subsidiary or affiliate of Bank One
designated by Bank One) in its capacity as issuer of Facility LCs hereunder.

        "LC Obligations" means, at any time, the sum, without duplication, of
(i) the aggregate undrawn stated amount under all Facility LCs outstanding at
such time plus (ii) the aggregate unpaid amount at such time of all
Reimbursement Obligations.

        "LC Payment Date" is defined in Section 2.20.5.

        "Lenders" means the lending institutions listed on the signature pages
of this Agreement and their respective successors and assigns.

        "Lenders Schedule" means Schedule 2 attached hereto.

        "Lending Installation" means, with respect to a Lender or the
Administrative Agent, the office, branch, subsidiary or affiliate of such Lender
or the Administrative Agent listed on the signature pages hereof or on a
Schedule or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.18.

        "Letter of Credit" of a Person means a letter of credit or similar
instrument which is issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable.

        "Lien" means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).

        "Loan" means, with respect to a Lender, such Lender's loan made pursuant
to Article II (or any conversion or continuation thereof).

        "Loan Documents" means this Agreement, the Facility LC Applications and
any Notes issued pursuant to Section 2.14, the Collateral Documents and the
Guaranty.

        "Material Adverse Effect" means a material adverse effect on (i) the
business, Property, condition (financial or otherwise), results of operations,
or prospects of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents to
which it is a party, or (iii) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Administrative Agent, the LC Issuer
or the Lenders thereunder.

8

--------------------------------------------------------------------------------


        "Material Indebtedness" means Indebtedness in an outstanding principal
amount of $1,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than U.S. dollars).

        "Material Indebtedness Agreement" means any agreement under which any
Material Indebtedness was created or is governed or which provides for the
incurrence of Indebtedness in an amount which would constitute Material
Indebtedness (whether or not an amount of Indebtedness constituting Material
Indebtedness is outstanding thereunder).

        "Material Subsidiary" means a Subsidiary of Borrower that owns a
Substantial Portion of the Property of Borrower and its Subsidiaries.

        "Maximum Credit Amount" means Four Hundred Million Dollars
($400,000,000).

        "Merger" means the reorganization transactions contemplated by the
Merger Agreement.

        "Merger Agreement" means the Agreement and Plan of Merger, as the same
may be amended, dated February 23, 2002 among Helmerich & Payne, Inc.,
Helmerich & Payne Exploration and Production Co., Mountain Acquisition Co. and
Key.

        "Merger Documents" means the Merger Agreement and Distribution
Agreement.

        "Minimum Collateral Amount" means with respect to any Aggregate
Commitment, 75% of the Required Reserve Value established by Administrative
Agent to support such Aggregate Commitment.

        "Modify" and "Modification" are defined in Section 2.20.1.

        "Moody's" means Moody's Investors Service, Inc.

        "Mortgage" means, collectively, all deeds of trust and mortgages
included in the Collateral Documents.

        "Multiemployer Plan" means a Plan maintained pursuant to a collective
bargaining agreement or any other arrangement to which the Borrower or any
member of the Controlled Group is a party to which more than one employer is
obligated to make contributions.

        "Note" is defined in Section 2.14.

        "Notice of Assignment" is defined in Section 15.3.2.

        "Obligations" means all unpaid principal of and accrued and unpaid
interest on the Loans, all Reimbursement Obligations, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of the
Borrower to the Lenders or to any Lender, the Administrative Agent, the LC
Issuer or any indemnified party arising under the Loan Documents.

        "Off-Balance Sheet Liability" of a Person means (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability under any Sale and Leaseback
Transaction which is not a Capitalized Lease, (iii) any liability under any
so-called "synthetic lease" transaction entered into by such Person, or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person, but excluding from this
clause (iv) Operating Leases.

        "Operating Lease" of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

        "Original Agent" has the meaning assigned to such term in the recitals
hereto.

        "Other Taxes" is defined in Section 3.3(ii).

9

--------------------------------------------------------------------------------


        "Outstanding Credit Exposure" means, as to any Lender at any time, the
sum of (i) the aggregate principal amount of its Loans outstanding at such time,
plus (ii) an amount equal to its Pro Rata Share of the LC Obligations at such
time.

        "Participants" is defined in Section 15.2.1.

        "Payment Date" means the last day of each fiscal quarter of Borrower.

        "PBGC" means the Pension Benefit Guaranty Corporation, or any successor
thereto.

        "PDP Reserves" means Proved Reserves that are categorized as both
"Developed" and "Producing" in the SPE Definitions.

        "Permitted Encumbrances" means any Lien permitted by Section 7.6.

        "Person" means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

        "Plan" means an employee pension benefit plan which is covered by Title
IV of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which the Borrower or any member of the Controlled Group may have any
liability.

        "Pricing Schedule" means Schedule 1 attached hereto.

        "Prime Rate" means a rate per annum equal to the prime rate of interest
announced from time to time by Bank One or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

        "Pro Rata Share" means, with respect to a Lender, a portion equal to a
fraction the numerator of which is such Lender's Commitment and the denominator
of which is the Aggregate Commitment.

        "Property" of a Person means any and all property, whether real,
personal, tangible, intangible, or mixed, of such Person, or other assets owned,
leased or operated by such Person.

        "Proved Reserves" means "Proved Reserves" as defined in the SPE
Definitions.

        "Purchasers" is defined in Section 15.3.1.

        "Rate Management Transaction" means any transaction (including an
agreement with respect thereto) now existing or hereafter entered by the
Borrower which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures. Notwithstanding the foregoing, a "Rate Management
Transaction" shall not include any contract for the purchase and sale of natural
gas or oil entered into in the ordinary course of business and on customary
trade terms.

        "Rate Management Obligations" of a Person means any and all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

        "Redetermination" means a Scheduled Redetermination or a Special
Redetermination.

        "Register" is defined in Section 15.3.3.

10

--------------------------------------------------------------------------------



        "Regulation D" means Regulation D of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor thereto
or other regulation or official interpretation of said Board of Governors
relating to reserve requirements applicable to member banks of the Federal
Reserve System.

        "Regulation U" means Regulation U of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

        "Reimbursement Obligations" means, at any time, the aggregate of all
obligations of the Borrower then outstanding under Section 2.20 to reimburse the
LC Issuer for amounts paid by the LC Issuer in respect of any one or more
drawings under Facility LCs.

        "Reportable Event" means a reportable event as defined in Section 4043
of ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

        "Required Lenders" means Lenders in the aggregate having at least 662/3%
of the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 662/3% of the Aggregate Outstanding
Credit Exposure.

        "Required Reserve Value" means, with respect to any Aggregate
Commitment, that portion of the Borrowing Base Properties that Administrative
Agent has determined, in its sole discretion, is necessary to support such
Aggregate Commitment.

        "Reserve Requirement" means, with respect to an Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on Eurocurrency
liabilities.

        "S&P" means Standard and Poor's Ratings Services, a division of The
McGraw Hill Companies, Inc.

        "Sale and Leaseback Transaction" means any sale or other transfer of
Property by any Person with the intent to lease such Property as lessee.

        "Schedule" refers to a specific schedule to this Agreement, unless
another document is specifically referenced.

        "Scheduled Redetermination" means any redetermination of the Borrowing
Base pursuant to Section 2.6.2.

        "SEC" means the Securities and Exchange Commission.

        "Section" means a numbered section of this Agreement, unless another
document is specifically referenced.

        "Security Schedule" means Schedule 4 hereto.

        "Secured Obligations" means, collectively, (i) the Obligations and
(ii) all Rate Management Obligations owing to one or more Lenders or any
affiliates of such Lenders.

        "Single Employer Plan" means a Plan maintained by the Borrower or any
member of the Controlled Group for employees of the Borrower or any member of
the Controlled Group.

11

--------------------------------------------------------------------------------


        "SPE Definitions" means the Definitions for Oil and Gas Reserves
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

        "Special Redetermination" means any redetermination of the Borrowing
Base pursuant to Section 2.6.3 or Section 2.6.4.

        "Subsidiary" of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled,
provided that associations, joint ventures or other relationships (a) which are
established pursuant to a standard form operating agreement or similar agreement
or which are partnerships for purposes of federal income taxation only,
(b) which are not corporations or partnerships (or subject to the Uniform
Partnership Act) under applicable state applicable law, and (c) whose businesses
are limited to the exploration, development and operation of oil, gas or mineral
properties and interests owned directly by the parties in such associations,
joint ventures or relationships, shall not be deemed to be "Subsidiaries" of
such Person.

Unless otherwise expressly provided, all references herein to a "Subsidiary"
shall mean a Subsidiary of the Borrower.

        "Substantial Portion" means, with respect to the Property of the
Borrower and its Subsidiaries, Property which represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries or property which is
responsible for more than 10% of the consolidated net sales or of the
consolidated net income of the Borrower and its Subsidiaries, in each case, as
would be shown in the consolidated financial statements of the Borrower and its
Subsidiaries as at the beginning of the twelve-month period ending with the
month in which such determination is made (or if financial statements have not
been delivered hereunder for that month which begins the twelve-month period,
then the financial statements delivered hereunder for the quarter ending
immediately prior to that month).

        "Taxes" means any and all present or future taxes, duties, levies,
imposts, deductions, charges or withholdings, and any and all liabilities with
respect to the foregoing, but excluding Excluded Taxes and Other Taxes.

        "Transferee" is defined in Section 15.4.

        "Type" means, with respect to any Advance, its nature as a Floating Rate
Advance or a Eurodollar Advance and with respect to any Loan, its nature as a
Floating Rate Loan or a Eurodollar Loan.

        "Unfunded Liabilities" means the amount (if any) by which the present
value of all vested and unvested accrued benefits under all Single Employer
Plans exceeds the fair market value of all such Plan assets allocable to such
benefits, all determined as of the then most recent valuation date for such
Plans using PBGC actuarial assumptions for single employer plan terminations.

        "Unmatured Default" means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Default.

        "Wholly-Owned Subsidiary" of a Person means (i) any Subsidiary all of
the outstanding voting securities of which shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled.

12

--------------------------------------------------------------------------------


        The foregoing definitions shall be equally applicable to both the
singular and plural forms of the defined terms.


ARTICLE II

THE CREDITS


        2.1.    Commitment.    From and including the date of this Agreement and
prior to the Facility Termination Date, each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to (i) make Loans to the
Borrower and (ii) participate in Facility LCs issued upon the request of the
Borrower, provided that, after giving effect to the making of each such Loan and
the issuance of each such Facility LC, such Lender's Outstanding Credit Exposure
shall not exceed its Commitment and the Aggregate Outstanding Credit Exposure
shall not exceed the Aggregate Commitment. Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow at any time prior to the
Facility Termination Date. The Commitments to extend credit hereunder shall
expire on the Facility Termination Date. The LC Issuer will issue Facility LCs
hereunder on the terms and conditions set forth in Section 2.20.

        2.2.    Required Payments; Termination.    The Aggregate Outstanding
Credit Exposure and all other unpaid Obligations shall be paid in full by the
Borrower on the Facility Termination Date.

        2.3.    Ratable Loans.    Each Advance hereunder shall consist of Loans
made from the several Lenders ratably according to their Pro Rata Shares.

        2.4.    Types of Advances.    The Advances may be Floating Rate Advances
or Eurodollar Advances, or a combination thereof, selected by the Borrower in
accordance with Sections 2.9 and 2.10.

        2.5.    Commitment Fee; Initial Aggregate Commitment, Changes in
Aggregate Commitment.    

        2.5.1.    The initial Aggregate Commitment is $200,000,000, and
Administrative Agent has notified Borrower of the Required Reserve Value for
such Aggregate Commitment.

        2.5.2.    The Borrower agrees to pay to the Administrative Agent for the
account of each Lender according to its Pro Rata Share a commitment fee at a per
annum rate equal to the Applicable Fee Rate on the average daily Available
Aggregate Commitment from the date hereof to and including the Facility
Termination Date, payable on each Payment Date hereafter and on the Facility
Termination Date. All accrued commitment fees shall be payable on the effective
date of any termination of the obligations of the Lenders to make Credit
Extensions hereunder.

        2.5.3.    Once during each period between Scheduled Redeterminations,
the Borrower may reduce the Aggregate Commitment in whole, or in part ratably
among the Lenders in integral multiples of $10,000,000, upon at least three
Business Days' written notice to the Administrative Agent, which notice shall
specify the amount of any such reduction, provided, however, that the amount of
the Aggregate Commitment may not be reduced below the aggregate principal amount
of the Aggregate Outstanding Credit Exposure.

        2.5.4.    So long as no Default or Unmatured Default has occurred and is
continuing the Borrower shall have the right to increase the Aggregate
Commitment by obtaining additional Commitments (the amount of such increase is
herein called the "Increase"), either from one or more of the Lenders or another
lending institution provided that (A) Borrower shall have notified
Administrative Agent of the amount of the Increase and Administrative Agent
shall have notified Borrower and Lenders of the Required Reserve Value for the
Aggregate Commitment as increased by the Increase, (B) each Lender shall have
had the option to increase its Commitment by its Pro Rata Share of the Increase,
(C) the Administrative Agent shall have approved the identity of any such new
Lender, such approval not to be unreasonably withheld, (D) any such new Lender
shall

13

--------------------------------------------------------------------------------




have assumed all of the rights and obligations of a "Lender" hereunder, (E) the
procedure described in Section 15.6 shall have been complied with, (F) first
Liens (subject only to Permitted Encumbrances) shall have been created by
Mortgages in favor of Administrative Agent in the Minimum Collateral Amount of
the Borrowing Base Properties (based upon the new Required Reserve Value as
described above), and (G) after giving effect to the Increase, the Aggregate
Commitment shall not exceed the Borrowing Base.

        2.6.    Borrowing Base and Required Reserve Value.    

        2.6.1.    During the period from the date hereof to the first
Determination Date the Borrowing Base shall be $275,000,000.

        2.6.2.    By March 31 and September 30 of each year beginning March 31,
2003, Borrower shall furnish to each Lender all information, reports and data
that Administrative Agent has then requested concerning the businesses and
properties (including their oil and gas properties and interests and the
reserves and production relating thereto) of Borrower and its Subsidiaries,
together with the Engineering Report. Within 30 days after receiving such
information, reports and data, or as promptly thereafter as practicable,
Required Lenders shall agree upon an amount for the Borrowing Base (provided
that all Lenders must agree to any increase in the Borrowing Base) and
Administrative Agent shall by notice to Borrower designate such amount as the
new Borrowing Base available to Borrower hereunder and the Required Reserve
Value for the Aggregate Commitment then in effect, which designation shall take
effect immediately on the date such notice is sent (herein called a
"Determination Date") and shall remain in effect until but not including the
next date as of which the Borrowing Base is redetermined. If Borrower does not
furnish all such information, reports and data by the date specified in the
first sentence of this Section, Administrative Agent may nonetheless designate
the Borrowing Base and the Required Reserve Value at any amount which Required
Lenders determine and may redesignate the Borrowing Base and the Required
Reserve Value from time to time thereafter until each Lender receives all such
information, reports and data, whereupon Required Lenders shall designate a new
Borrowing Base and Required Reserve Value as described above. Required Lenders
shall determine the amount of the Borrowing Base based upon the loan collateral
value which they in their discretion assign to the various oil and gas
properties included in the Collateral at the time in question and based upon
such other credit factors (including without limitation the assets, liabilities,
cash flow, hedged and unhedged exposure to price, foreign exchange rate, and
interest rate changes, business, properties, prospects, management and ownership
of Borrower and its Subsidiaries) as they in their discretion deem significant.
It is expressly understood that Lenders and Administrative Agent have no
obligation to agree upon or designate the Borrowing Base or the Required Reserve
Value at any particular amount, whether in relation to the Aggregate Commitment
or otherwise.

        2.6.3.    In addition to Scheduled Redeterminations, Required Lenders
shall be permitted to make a Special Redetermination of the Borrowing Base once
in each calendar year. Any request by Required Lenders pursuant to this
Section 2.6.3 shall be submitted to Administrative Agent and Borrower.

        2.6.4.    In addition to Scheduled Redeterminations, Borrower shall be
permitted to request a Special Redetermination of the Borrowing Base once in
each calendar year. Such request shall be submitted to Administrative Agent and
Lenders and at the time of such request Borrower shall (x) deliver to
Administrative Agent and each Lender an Engineering Report, and (y) notify
Administrative Agent and each Lender of the Borrowing Base requested by Borrower
in connection with such Special Redetermination.

        2.6.5.    Any Special Redetermination shall be made by Lenders in
accordance with the procedures and standards set forth in Section 2.6.2;
provided, that, no Engineering Report will be

14

--------------------------------------------------------------------------------




required to be delivered to Administrative Agent and Lenders in connection with
any Special Redetermination requested by Required Lenders pursuant to
Section 2.6.3.

        2.7.    Minimum Amount of Each Advance.    Each Eurodollar Advance shall
be in the minimum amount of $1,000,000 (and in multiples of $100,000 if in
excess thereof), and each Floating Rate Advance shall be in the minimum amount
of $1,000,000 (and in multiples of $100,000 if in excess thereof), provided,
however, that any Floating Rate Advance may be in the amount of the Available
Aggregate Commitment.

        2.8.    Principal Payments.    

        (a)    Optional Principal Payments.    The Borrower may from time to
time pay, without penalty or premium, all outstanding Floating Rate Advances,
or, in a minimum aggregate amount of $1,000,000 or any integral multiple of
$100,000 in excess thereof, any portion of the outstanding Floating Rate
Advances upon two Business Days' prior notice to the Administrative Agent. The
Borrower may from time to time pay, subject to the payment of any funding
indemnification amounts required by Section 3.5 but without penalty or premium,
all outstanding Eurodollar Advances, or, in a minimum aggregate amount of
$1,000,000 or any integral multiple of $100,000 in excess thereof, any portion
of the outstanding Eurodollar Advances upon three Business Days' prior notice to
the Administrative Agent.

        (b)    Mandatory Payments.    If at any time the Aggregate Outstanding
Credit Exposure is in excess of the Aggregate Commitment (in this Section, such
excess is called a "Deficiency"), Borrower shall within 90 days after
Administrative Agent gives notice of such fact to Borrower prepay the principal
of the Loans in an aggregate amount at least equal to such Deficiency (or, if
the Loans have been paid in full, deposit into the Facility LC Collateral
Account the amount required to eliminate the Deficiency). Each payment of
principal under this Section shall be accompanied by all interest then accrued
and unpaid on the principal so prepaid. Any principal or interest prepaid
pursuant to this section shall be in addition to, and not in lieu of, all
payments otherwise required to be paid under the Loan Documents at the time of
such prepayment.

        2.9.    Method of Selecting Types and Interest Periods for new
Advances.    The Borrower shall select the Type of Advance and, in the case of
each Eurodollar Advance, the Interest Period applicable thereto from time to
time. The Borrower shall give the Administrative Agent irrevocable notice (a
"Borrowing Notice") not later than 11:00 a.m. (Chicago time) on the same
Business Day as the Borrowing Date of each Floating Rate Advance and three
Business Days before the Borrowing Date for each Eurodollar Advance, specifying:

          (i)  the Borrowing Date, which shall be a Business Day, of such
Advance,

        (ii)  the aggregate amount of such Advance,

        (iii)  the Type of Advance selected, and

        (iv)  in the case of each Eurodollar Advance, the Interest Period
applicable thereto.

Not later than noon (Chicago time) on each Borrowing Date, each Lender shall
make available its Loan or Loans in funds immediately available in Chicago to
the Administrative Agent at its address specified pursuant to Article XVI. The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the Administrative Agent's aforesaid address.

        2.10.    Conversion and Continuation of Outstanding
Advances.    Floating Rate Advances shall continue as Floating Rate Advances
unless and until such Floating Rate Advances are converted into Eurodollar
Advances pursuant to this Section 2.10 or are repaid in accordance with
Section 2.8. Each Eurodollar Advance shall continue as a Eurodollar Advance
until the end of the then applicable Interest Period therefor, at which time
such Eurodollar Advance shall be automatically converted into a

15

--------------------------------------------------------------------------------


Floating Rate Advance unless (x) such Eurodollar Advance is or was repaid in
accordance with Section 2.8 or (y) the Borrower shall have given the
Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurodollar Advance
continue as a Eurodollar Advance for the same or another Interest Period.
Subject to the terms of Section 2.7, the Borrower may elect from time to time to
convert all or any part of a Floating Rate Advance into a Eurodollar Advance.
The Borrower shall give the Administrative Agent irrevocable notice (a
"Conversion/Continuation Notice") of each conversion of a Floating Rate Advance
into a Eurodollar Advance or continuation of a Eurodollar Advance not later than
10:00 a.m. (Chicago time) at least three Business Days prior to the date of the
requested conversion or continuation, specifying:

          (i)  the requested date, which shall be a Business Day, of such
conversion or continuation,

        (ii)  the aggregate amount and Type of the Advance which is to be
converted or continued, and

        (iii)  the amount of such Advance which is to be converted into or
continued as a Eurodollar Advance and the duration of the Interest Period
applicable thereto.

        2.11.    Changes in Interest Rate, etc.    Each Floating Rate Advance
shall bear interest on the outstanding principal amount thereof, for each day
from and including the date such Advance is made or is automatically converted
from a Eurodollar Advance into a Floating Rate Advance pursuant to Section 2.10,
to but excluding the date it is paid or is converted into a Eurodollar Advance
pursuant to Section 2.10, at a rate per annum equal to the Floating Rate for
such day. Changes in the rate of interest on that portion of any Advance
maintained as a Floating Rate Advance will take effect simultaneously with each
change in the Alternate Base Rate. Each Eurodollar Advance shall bear interest
on the outstanding principal amount thereof from and including the first day of
the Interest Period applicable thereto to (but not including) the last day of
such Interest Period at the interest rate determined by the Administrative Agent
as applicable to such Eurodollar Advance based upon the Borrower's selections
under Sections 2.9 and 2.10 and otherwise in accordance with the terms hereof.
No Interest Period may end after the Facility Termination Date.

        2.12.    Rates Applicable After Default.    Notwithstanding anything to
the contrary contained in Section 2.9, 2.10 or 2.11, during the continuance of a
Default or Unmatured Default the Required Lenders may, at their option, by
notice to the Borrower, declare that no Advance may be made as, converted into
or continued as a Eurodollar Advance. During the continuance of a Default the
Required Lenders may, at their option, by notice to the Borrower, declare that
(i) each Eurodollar Advance shall bear interest for the remainder of the
applicable Interest Period at the rate otherwise applicable to such Interest
Period plus 2% per annum, (ii) each Floating Rate Advance shall bear interest at
a rate per annum equal to the Floating Rate in effect from time to time plus 2%
per annum and (iii) the LC Fee shall be increased by 2% per annum, provided
that, during the continuance of a Default under Section 10.6 or 10.7, the
interest rates set forth in clauses (i) and (ii) above and the increase in the
LC Fee set forth in clause (iii) above shall be applicable to all Credit
Extensions without any election or action on the part of the Administrative
Agent or any Lender.

        2.13.    Method of Payment.    

        2.13.1.    All payments of the Obligations hereunder shall be made,
without setoff, deduction, or counterclaim, in immediately available funds to
the Administrative Agent at the Administrative Agent's address specified
pursuant to Article XVI, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by noon (local time) on the date when due and shall (except in the
case of Reimbursement Obligations for which the LC Issuer has not been fully
indemnified by the Lenders, or as otherwise specifically required hereunder) be
applied ratably by the Administrative Agent among the Lenders. Each payment
delivered to the Administrative Agent for the account of any Lender shall be
delivered

16

--------------------------------------------------------------------------------

promptly by the Administrative Agent to such Lender in the same type of funds
that the Administrative Agent received at its address specified pursuant to
Article XVI or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender. The Administrative Agent is hereby
authorized to charge the account of the Borrower maintained with Bank One for
each payment of principal, interest, Reimbursement Obligations and fees as it
becomes due hereunder. Each reference to the Administrative Agent in this
Section 2.13 shall also be deemed to refer, and shall apply equally, to the LC
Issuer, in the case of payments required to be made by the Borrower to the LC
Issuer pursuant to Section 2.20.

        2.13.2.    When Administrative Agent collects or receives proceeds of
Collateral, Administrative Agent shall distribute all money so collected or
received, and Administrative Agent and each Lender shall apply all such money so
distributed, as follows:

        (a)  first, for the payment of all Secured Obligations which are then
due and if such money is insufficient to pay all such Secured Obligations, first
to any reimbursements due Administrative Agent under Section 12.6 and then to
the partial payment of all other Secured Obligations then due in proportion to
the amounts thereof, or as Administrative Agent and Lender shall otherwise
agree;

        (b)  then for the prepayment of the Secured Obligations; and

        (c)  last, for the payment or prepayment of any other indebtedness or
obligations secured by the Collateral.

All payments applied to principal or interest on any Note shall be applied first
to any interest then due and payable, then to principal then due and payable,
and last to any prepayment of principal and interest in compliance with
Section 2.8. All distributions of amounts described in any of subsections (b) or
(c) above shall be made by Administrative Agent pro rata to each Lender then
owed Secured Obligations described in such subsection in proportion to all
amounts owed to Administrative Agent and all Lenders which are described in such
subsection; provided that if any Lender then owes payments to LC Issuer for the
purchase of a participation under Section 2.20.5 or to Administrative Agent
under Section 13.8, any amounts otherwise distributable under this section to
such Lender shall be deemed to belong to LC Issuer, or Administrative Agent,
respectively, to the extent of such unpaid payments, and Administrative Agent
shall apply such amounts to make such unpaid payments rather than distribute
such amounts to such Lender.

        2.14.    Evidence of Indebtedness.    

          (i)  Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

        (ii)  The Administrative Agent shall also maintain accounts in which it
will record (a) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (b) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (c) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time, and (d) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender's share thereof.

17

--------------------------------------------------------------------------------



        (iii)  The entries maintained in the accounts maintained pursuant to
paragraphs (i) and (ii) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

        (iv)  Each Lender's Loans and interest thereon shall at all times be
evidenced by a promissory note in the form of Exhibit A hereto (each a "Note")
payable to the order of such Lender.

        2.15.    Telephonic Notices.    The Borrower hereby authorizes the
Lenders and the Administrative Agent to extend, convert or continue Advances,
effect selections of Types of Advances and to transfer funds based on telephonic
notices made by any person or persons the Administrative Agent or any Lender in
good faith believes to be acting on behalf of the Borrower, it being understood
that the foregoing authorization is specifically intended to allow Borrowing
Notices and Conversion/Continuation Notices to be given telephonically. The
Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation, if such confirmation is requested by the Administrative Agent or
any Lender, of each telephonic notice signed by an Authorized Officer. If the
written confirmation differs in any material respect from the action taken by
the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent manifest error.

        2.16.    Interest Payment Dates; Interest and Fee Basis.    Interest
accrued on each Floating Rate Advance shall be payable on each Payment Date,
commencing with the first such date to occur after the date hereof, on any date
on which the Floating Rate Advance is prepaid, whether due to acceleration or
otherwise, and at maturity. Interest accrued on that portion of the outstanding
principal amount of any Floating Rate Advance converted into a Eurodollar
Advance on a day other than a Payment Date shall be payable on the date of
conversion. Interest accrued on each Eurodollar Advance shall be payable on the
last day of its applicable Interest Period, on any date on which the Eurodollar
Advance is prepaid, whether by acceleration or otherwise, and at maturity.
Interest accrued on each Eurodollar Advance having an Interest Period longer
than three months shall also be payable on the last day of each three-month
interval during such Interest Period. Interest, commitment fees and LC Fees
shall be calculated for actual days elapsed on the basis of a 360-day year.
Interest shall be payable for the day an Advance is made but not for the day of
any payment on the amount paid if payment is received prior to noon (local time)
at the place of payment. If any payment of principal of or interest on an
Advance shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.

        2.17.    Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions.    Promptly after receipt thereof, the Administrative
Agent will notify each Lender of the contents of each Aggregate Commitment
reduction notice, Borrowing Notice, Conversion/Continuation Notice, and
repayment notice received by it hereunder. Promptly after notice from the LC
Issuer, the Administrative Agent will notify each Lender of the contents of each
request for issuance of a Facility LC hereunder. The Administrative Agent will
notify each Lender of the interest rate applicable to each Eurodollar Advance
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.

        2.18.    Lending Installations.    Each Lender may book its Loans and
its participation in any LC Obligations and the LC Issuer may book the Facility
LCs at any Lending Installation selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Lender and the LC
Issuer may, by written notice to the Administrative Agent and the Borrower in

18

--------------------------------------------------------------------------------


accordance with Article XVI, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.

        2.19.    Non-Receipt of Funds by the Administrative Agent.    Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made.
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (x) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.

        2.20.    Facility LCs.    

        2.20.1.    Issuance.    The LC Issuer hereby agrees, on the terms and
conditions set forth in this Agreement, to issue standby and commercial letters
of credit (each, a "Facility LC") and to renew, extend, increase, decrease or
otherwise modify each Facility LC ("Modify," and each such action a
"Modification"), from time to time from and including the date of this Agreement
and prior to the Facility Termination Date upon the request of the Borrower;
provided that immediately after each such Facility LC is issued or Modified,
(i) the aggregate amount of the outstanding LC Obligations shall not exceed
$10,000,000 and (ii) the Aggregate Outstanding Credit Exposure shall not exceed
the Aggregate Commitment. No Facility LC shall have an expiry date later than
one year after the issuance thereof; provided that if such expiry date is after
the fifth Business Day prior to the Facility Termination Date, Borrower shall
deposit in the Facility LC Collateral Account on such fifth Business Day
immediately available funds in an amount equal to or greater than the undrawn
amount of such Facility LC.

        2.20.2.    Participations.    Upon the issuance or Modification by the
LC Issuer of a Facility LC in accordance with this Section 2.20, the LC Issuer
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender, and each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the LC Issuer, a participation in such Facility LC
(and each Modification thereof) and the related LC Obligations in proportion to
its Pro Rata Share.

        2.20.3.    Notice.    Subject to Section 2.20.1, the Borrower shall give
the LC Issuer notice prior to 10:00 a.m. (Chicago time) at least five Business
Days prior to the proposed date of issuance or Modification of each Facility LC,
specifying the beneficiary, the proposed date of issuance (or Modification) and
the expiry date of such Facility LC, and describing the proposed terms of such
Facility LC and the nature of the transactions proposed to be supported thereby.
Upon receipt of such notice, the LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Lender, of the contents thereof and of the amount of such Lender's participation
in such proposed Facility LC. The issuance or Modification by the LC Issuer of
any Facility LC shall, in addition to the conditions precedent set forth in
Article IV (the satisfaction of which the LC Issuer shall have no duty to
ascertain), be subject to the conditions precedent that such Facility LC shall
be satisfactory to the LC Issuer and that the Borrower shall

19

--------------------------------------------------------------------------------




have executed and delivered such application agreement and/or such other
instruments and agreements relating to such Facility LC as the LC Issuer shall
have reasonably requested (each, a "Facility LC Application"). In the event of
any conflict between the terms of this Agreement and the terms of any Facility
LC Application, the terms of this Agreement shall control.

        2.20.4.    LC Fees.    The Borrower shall pay to the Administrative
Agent, for the account of the Lenders ratably in accordance with their
respective Pro Rata Shares, at the time of issuance of each Facility LC, a
letter of credit fee calculated at an amount equal to the greater of $500.00 or
a per annum rate equal to the Applicable Margin for Eurodollar Loans on the
stated amount of such Facility LC (each such fee described in this sentence an
"LC Fee"). The Borrower shall also pay to the LC Issuer for its own account at
the time of issuance of each Facility LC, a fronting fee in an amount equal to
0.125% of the initial stated amount, and documentary and processing charges in
connection with the issuance or Modification of and draws under Facility LCs in
accordance with the LC Issuer's standard schedule for such charges as in effect
from time to time.

        2.20.5.    Administration; Reimbursement by Lenders.    Upon receipt
from the beneficiary of any Facility LC of any demand for payment under such
Facility LC, the LC Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the Borrower and each other Lender as
to the amount to be paid by the LC Issuer as a result of such demand and the
proposed payment date (the "LC Payment Date"). The responsibility of the LC
Issuer to the Borrower and each Lender shall be only to determine that the
documents (including each demand for payment) delivered under each Facility LC
in connection with such presentment shall be in conformity in all material
respects with such Facility LC. The LC Issuer shall endeavor to exercise the
same care in the issuance and administration of the Facility LCs as it does with
respect to letters of credit in which no participations are granted, it being
understood that in the absence of any gross negligence or willful misconduct by
the LC Issuer, each Lender shall be unconditionally and irrevocably liable
without regard to the occurrence of any Default or any condition precedent
whatsoever, to reimburse the LC Issuer on demand for (i) such Lender's Pro Rata
Share of the amount of each payment made by the LC Issuer under each Facility LC
to the extent such amount is not reimbursed by the Borrower pursuant to
Section 2.20.6 below, plus (ii) interest on the foregoing amount to be
reimbursed by such Lender, for each day from the date of the LC Issuer's demand
for such reimbursement (or, if such demand is made after 11:00 a.m. (Chicago
time) on such date, from the next succeeding Business Day) to the date on which
such Lender pays the amount to be reimbursed by it, at a rate of interest per
annum equal to the Federal Funds Effective Rate for the first three days and,
thereafter, at a rate of interest equal to the rate applicable to Floating Rate
Advances.

        2.20.6.    Reimbursement by Borrower.    The Borrower shall be
irrevocably and unconditionally obligated to reimburse the LC Issuer on or
before the applicable LC Payment Date for any amounts to be paid by the LC
Issuer upon any drawing under any Facility LC, without presentment, demand,
protest or other formalities of any kind; provided that neither the Borrower nor
any Lender shall hereby be precluded from asserting any claim for direct (but
not consequential) damages suffered by the Borrower or such Lender to the
extent, but only to the extent, caused by (i) the willful misconduct or gross
negligence of the LC Issuer in determining whether a request presented under any
Facility LC issued by it complied with the terms of such Facility LC or (ii) the
LC Issuer's failure to pay under any Facility LC issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. All such amounts paid by the LC Issuer and remaining unpaid
by the Borrower shall bear interest, payable on demand, for each day until paid
at a rate per annum equal to (x) the rate applicable to Floating Rate Advances
for such day if such day falls on or before the applicable LC Payment Date and
(y) the sum of 2% plus the rate applicable to Floating Rate Advances for such
day if such day falls after such LC Payment Date. The LC Issuer will pay to each
Lender ratably in

20

--------------------------------------------------------------------------------




accordance with its Pro Rata Share all amounts received by it from the Borrower
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Facility LC issued by the LC Issuer, but only to the extent
such Lender has made payment to the LC Issuer in respect of such Facility LC
pursuant to Section 2.20.5. Subject to the terms and conditions of this
Agreement (including without limitation the submission of a Borrowing Notice in
compliance with Section 2.9 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrower may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.

        2.20.7.    Obligations Absolute.    The Borrower's obligations under
this Section 2.20 shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which the Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuer and
the Lenders that the LC Issuer and the Lenders shall not be responsible for, and
the Borrower's Reimbursement Obligation in respect of any Facility LC shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, any of its Affiliates, the beneficiary of any Facility LC or
any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. The Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put the LC Issuer or any Lender under any liability to
the Borrower. Nothing in this Section 2.20.7 is intended to limit the right of
the Borrower to make a claim against the LC Issuer for damages as contemplated
by the proviso to the first sentence of Section 2.20.6.

        2.20.8.    Actions of LC Issuer.    The LC Issuer shall be entitled to
rely, and shall be fully protected in relying, upon any Facility LC, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC Issuer.
The LC Issuer shall be fully justified in failing or refusing to take any action
under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.20, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

        2.20.9.    Indemnification.    The Borrower hereby agrees to indemnify
and hold harmless each Lender, the LC Issuer and the Administrative Agent, and
their respective directors, officers, Administrative Agents and employees from
and against any and all claims and damages, losses, liabilities, costs or
expenses which such Lender, the LC Issuer or the Administrative Agent may incur
(or which may be claimed against such Lender, the LC Issuer or the
Administrative Agent by any Person whatsoever) by reason of or in connection
with the issuance, execution and delivery or

21

--------------------------------------------------------------------------------




transfer of or payment or failure to pay under any Facility LC or any actual or
proposed use of any Facility LC, including, without limitation, any claims,
damages, losses, liabilities, costs or expenses which the LC Issuer may incur by
reason of or in connection with (i) the failure of any other Lender to fulfill
or comply with its obligations to the LC Issuer hereunder (but nothing herein
contained shall affect any rights the Borrower may have against any defaulting
Lender) or (ii) by reason of or on account of the LC Issuer issuing any Facility
LC which specifies that the term "Beneficiary" included therein includes any
successor by operation of law of the named Beneficiary, but which Facility LC
does not require that any drawing by any such successor Beneficiary be
accompanied by a copy of a legal document, satisfactory to the LC Issuer,
evidencing the appointment of such successor Beneficiary; provided that the
Borrower shall not be required to indemnify any Lender, the LC Issuer or the
Administrative Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of the LC Issuer in determining whether a request
presented under any Facility LC complied with the terms of such Facility LC or
(y) the LC Issuer's failure to pay under any Facility LC after the presentation
to it of a request strictly complying with the terms and conditions of such
Facility LC. Nothing in this Section 2.20.9 is intended to limit the obligations
of the Borrower under any other provision of this Agreement.

        2.20.10.    Lenders' Indemnification.    Each Lender shall, ratably in
accordance with its Pro Rata Share, indemnify the LC Issuer, its affiliates and
their respective directors, officers, Administrative Agents and employees (to
the extent not reimbursed by the Borrower) against any cost, expense (including
reasonable counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitees' gross negligence or
willful misconduct or the LC Issuer's failure to pay under any Facility LC after
the presentation to it of a request strictly complying with the terms and
conditions of the Facility LC) that such indemnitees may suffer or incur in
connection with this Section 2.20 or any action taken or omitted by such
indemnitees hereunder.

        2.20.11.    Facility LC Collateral Account.    The Borrower agrees that
it will, upon the request of the Administrative Agent or the Required Lenders
and until the final expiration date of any Facility LC and thereafter as long as
any amount is payable to the LC Issuer or the Lenders in respect of any Facility
LC, maintain a special collateral account pursuant to arrangements satisfactory
to the Administrative Agent (the "Facility LC Collateral Account") at the
Administrative Agent's office at the address specified pursuant to Article XVI,
in the name of such Borrower but under the sole dominion and control of the
Administrative Agent, for the benefit of the Lenders and in which such Borrower
shall have no interest other than as set forth in Section 11.1. The Borrower
hereby pledges, assigns and grants to the Administrative Agent, on behalf of and
for the ratable benefit of the Lenders and the LC Issuer, a security interest in
all of the Borrower's right, title and interest in and to all funds which may
from time to time be on deposit in the Facility LC Collateral Account to secure
the prompt and complete payment and performance of the Obligations. The
Administrative Agent will invest any funds on deposit from time to time in the
Facility LC Collateral Account in certificates of deposit of Bank One having a
maturity not exceeding 30 days. Nothing in this Section 2.20.11 shall either
obligate the Administrative Agent to require the Borrower to deposit any funds
in the Facility LC Collateral Account or limit the right of the Administrative
Agent to release any funds held in the Facility LC Collateral Account in each
case other than as required by Section 11.1.

        2.20.12.    Rights as a Lender.    In its capacity as a Lender, the LC
Issuer shall have the same rights and obligations as any other Lender.

        2.21.    Replacement of Lender.    If the Borrower is required pursuant
to Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if
any Lender's obligation to make or continue, or to convert Floating Rate
Advances into, Eurodollar Advances shall be suspended pursuant to Section 3.4

22

--------------------------------------------------------------------------------

(any Lender so affected an "Affected Lender"), the Borrower may elect, if such
amounts continue to be charged or such suspension is still effective, to replace
such Affected Lender as a Lender party to this Agreement, provided that no
Default or Unmatured Default shall have occurred and be continuing at the time
of such replacement, and provided further that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Advances and other Obligations due to the Affected Lender
pursuant to an assignment substantially in the form of Exhibit C and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Affected Lender to be terminated as of such date and to comply with the
requirements of Section 15.3 applicable to assignments, and (ii) the Borrower
shall pay to such Affected Lender in same day funds on the day of such
replacement (A) all interest, fees and other amounts then accrued but unpaid to
such Affected Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Affected Lender
under Sections 3.1, 3.2 and 3.5, and (B) an amount, if any, equal to the payment
which would have been due to such Lender on the day of such replacement under
Section 3.4 had the Loans of such Affected Lender been prepaid on such date
rather than sold to the replacement Lender.

        2.22.    Limitation of Interest.    The Borrower, the Administrative
Agent and the Lenders intend to strictly comply with all applicable laws,
including applicable usury laws. Accordingly, the provisions of this
Section 2.22 shall govern and control over every other provision of this
Agreement or any other Loan Document which conflicts or is inconsistent with
this Section 2.22, even if such provision declares that it controls. As used in
this Section 2.22, the term "interest" includes the aggregate of all charges,
fees, benefits or other compensation which constitute interest under applicable
law, provided that, to the maximum extent permitted by applicable law, (a) any
non-principal payment shall be characterized as an expense or as compensation
for something other than the use, forbearance or detention of money and not as
interest, and (b) all interest at any time contracted for, reserved, charged or
received shall be amortized, prorated, allocated and spread, in equal parts
during the full term of the Obligations. In no event shall the Borrower or any
other Person be obligated to pay, or any Lender have any right or privilege to
reserve, receive or retain, total interest in excess of the amount which such
Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of the Obligations at
the Highest Lawful Rate. None of the terms and provisions contained in this
Agreement or in any other Loan Document which directly or indirectly relate to
interest shall ever be construed without reference to this Section 2.22, or be
construed to create a contract to pay for the use, forbearance or detention of
money at an interest rate in excess of the Highest Lawful Rate.


ARTICLE III

YIELD PROTECTION; TAXES


        3.1.    Yield Protection.    If, on or after the date of this Agreement,
the adoption of any law or any governmental or quasi-governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law), or any change in the interpretation or administration thereof by any
governmental or quasi-governmental authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by any
Lender or applicable Lending Installation or the LC Issuer with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency:

          (i)  subjects any Lender or any applicable Lending Installation or the
LC Issuer to any Taxes, or changes the basis of taxation of payments (other than
with respect to Excluded Taxes) to any Lender or the LC Issuer in respect of its
Eurodollar Loans, Facility LCs or participations therein, or

23

--------------------------------------------------------------------------------



        (ii)  imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or the LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances), or

        (iii)  imposes any other condition the result of which is to increase
the cost to any Lender or any applicable Lending Installation or the LC Issuer
of making, funding or maintaining its Eurodollar Loans, or of issuing or
participating in Facility LCs, or reduces any amount receivable by any Lender or
any applicable Lending Installation or the LC Issuer in connection with its
Eurodollar Loans, Facility LCs or participations therein, or requires any Lender
or any applicable Lending Installation or the LC Issuer to make any payment
calculated by reference to the amount of Eurodollar Loans, Facility LCs or
participations therein held or interest or LC Fees received by it, by an amount
deemed material by such Lender or the LC Issuer as the case may be.

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, of making
or maintaining its Eurodollar Loans or Commitment or of issuing or participating
in Facility LCs or to reduce the return received by such Lender or applicable
Lending Installation or the LC Issuer, as the case may be, in connection with
such Eurodollar Loans, Commitment, Facility LCs or participations therein, then,
within 15 days of demand by such Lender or the LC Issuer, as the case may be,
the Borrower shall pay such Lender or the LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the LC Issuer, as
the case may be, for such increased cost or reduction in amount received.

        3.2.    Changes in Capital Adequacy Regulations.    If a Lender or the
LC Issuer determines the amount of capital required or expected to be maintained
by such Lender or the LC Issuer, any Lending Installation of such Lender or the
LC Issuer, or any corporation controlling such Lender or the LC Issuer is
increased as a result of a Change, then, within 15 days of demand by such Lender
or the LC Issuer, the Borrower shall pay such Lender or the LC Issuer the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital which such Lender or the LC Issuer determines is
attributable to this Agreement, its Outstanding Credit Exposure or its
Commitment to make Loans and issue or participate in Facility LCs, as the case
may be, hereunder (after taking into account such Lender's or the LC Issuer's
policies as to capital adequacy). "Change" means (i) any change after the date
of this Agreement in the Risk-Based Capital Guidelines or (ii) any adoption of
or change in any other law, governmental or quasi-governmental rule, regulation,
policy, guideline, interpretation, or directive (whether or not having the force
of law) after the date of this Agreement which affects the amount of capital
required or expected to be maintained by any Lender or the LC Issuer or any
Lending Installation or any corporation controlling any Lender or the LC Issuer.
"Risk-Based Capital Guidelines" means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States implementing the July 1988 report of the
Basle Committee on Banking Regulation and Supervisory Practices Entitled
"International Convergence of Capital Measurements and Capital Standards,"
including transition rules, and any amendments to such regulations adopted prior
to the date of this Agreement.

        3.3.    Taxes.    

          (i)  All payments by the Borrower to or for the account of any Lender,
the LC Issuer or the Administrative Agent hereunder or under any Note or
Facility LC Application shall be made free and clear of and without deduction
for any and all Taxes. If the Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder to any Lender, the LC
Issuer or the Administrative Agent, to the extent not prohibited by applicable
law, (a) the sum payable shall be increased as necessary so that after making
all required deductions (including

24

--------------------------------------------------------------------------------

deductions applicable to additional sums payable under this Section 3.3) such
Lender, the LC Issuer or the Administrative Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (b) the Borrower shall make such deductions, (c) the Borrower shall pay
the full amount deducted to the relevant authority in accordance with applicable
law and (d) the Borrower shall furnish to the Administrative Agent the original
copy of a receipt evidencing payment thereof within 30 days after such payment
is made.

        (ii)  In addition, the Borrower hereby agrees to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any Note or Facility LC Application or from the execution or delivery of, or
otherwise with respect to, this Agreement or any Note or Facility LC Application
("Other Taxes").

        (iii)  The Borrower hereby agrees to indemnify the Administrative Agent,
the LC Issuer and each Lender for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed on amounts
payable under this Section 3.3) paid by the Administrative Agent, the LC Issuer
or such Lender and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within 30 days of the date the Administrative
Agent, the LC Issuer or such Lender makes demand therefor pursuant to
Section 3.6.

        (iv)  Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a "Non-U.S. Lender") agrees that it
will, not more than ten Business Days after the date of this Agreement,
(i) deliver to the Administrative Agent two duly completed copies of United
States Internal Revenue Service Form W-8BEN or W-8ECI, certifying in either case
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, and
(ii) deliver to the Administrative Agent a United States Internal Revenue
Form W-8 or W-9, as the case may be, and certify that it is entitled to an
exemption from United States backup withholding tax. Each Non-U.S. Lender
further undertakes to deliver to each of the Borrower and the Administrative
Agent (x) renewals or additional copies of such form (or any successor form) on
or before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrower or the Administrative Agent. All forms or amendments
described in the preceding sentence shall certify that such Lender is entitled
to receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, unless an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form or amendment with respect to it and such Lender
advises the Borrower and the Administrative Agent that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax.

        (v)  For any period during which a Non-U.S. Lender has failed to provide
the Borrower with an appropriate form pursuant to clause (iv), above (unless
such failure is due to a change in treaty, law or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.3 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.

25

--------------------------------------------------------------------------------




        (vi)  Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.

      (vii)  If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Administrative Agent of a change in circumstances which
rendered its exemption from withholding ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding
therefor, or otherwise, including penalties and interest, and including taxes
imposed by any jurisdiction on amounts payable to the Administrative Agent under
this subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 3.3(vii) shall survive the payment of the Obligations
and termination of this Agreement.

        3.4.    Availability of Types of Advances.    If any Lender determines
that maintenance of its Eurodollar Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, then
the Administrative Agent shall suspend the availability of Eurodollar Advances
and require any affected Eurodollar Advances to be repaid or converted to
Floating Rate Advances, subject to the payment of any funding indemnification
amounts required by Section 3.5.

        3.5.    Funding Indemnification.    If any payment of a Eurodollar
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, or a
Eurodollar Advance is not made on the date specified by the Borrower for any
reason other than default by the Lenders, the Borrower will indemnify each
Lender for any loss or cost incurred by it resulting therefrom, including,
without limitation, any loss or cost in liquidating or employing deposits
acquired to fund or maintain such Eurodollar Advance.

        3.6.    Lender Statements; Survival of Indemnity.    To the extent
reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its Eurodollar Loans to reduce any liability of the
Borrower to such Lender under Sections 3.1, 3.2 and 3.3 or to avoid the
unavailability of Eurodollar Advances under Section 3.4, so long as such
designation is not, in the judgment of such Lender, disadvantageous to such
Lender. Each Lender shall deliver a written statement of such Lender to the
Borrower (with a copy to the Administrative Agent) as to the amount due, if any,
under Section 3.1, 3.2, 3.3 or 3.5. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on the Borrower in the absence of
manifest error. Determination of amounts payable under such Sections in
connection with a Eurodollar Loan shall be calculated as though each Lender
funded its Eurodollar Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Eurodollar Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the Borrower
of such written statement. The

26

--------------------------------------------------------------------------------


obligations of the Borrower under Sections 3.1, 3.2, 3.3 and 3.5 shall survive
payment of the Obligations and termination of this Agreement.


ARTICLE IV

CONDITIONS PRECEDENT


        4.1.    Initial Credit Extension.    The Lenders shall not be required
to make the initial Credit Extension hereunder unless:

        4.1.1.    The Borrower has furnished to the Administrative Agent the
following, with sufficient copies for the Lenders:

          (i)  Copies of the certificate of incorporation of the Borrower,
together with all amendments, and a certificate of good standing, each certified
by the appropriate governmental officer in its jurisdiction of incorporation.

        (ii)  Copies, certified by the Secretary or Assistant Secretary of the
Borrower, of its by-laws and of its Board of Directors' resolutions and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents to which the Borrower is a party.

        (iii)  An incumbency certificate, executed by the Secretary or Assistant
Secretary of the Borrower, which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers of the Borrower
authorized to sign the Loan Documents to which the Borrower is a party, upon
which certificate the Administrative Agent and the Lenders shall be entitled to
rely until informed of any change in writing by the Borrower.

        (iv)  A certificate, signed by the chief financial officer of the
Borrower, stating that on the initial Credit Extension Date no Default or
Unmatured Default has occurred and is continuing.

        (v)  A written opinion of counsel to the Borrower and the Guarantors,
addressed to the Administrative Agent and the Lenders in substantially the form
of Exhibit E.

        (vi)  A Note payable to the order of each Lender.

      (vii)  Written money transfer instructions, in substantially the form of
Exhibit D, addressed to the Administrative Agent and signed by an Authorized
Officer, together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested.

      (viii)  If the initial Credit Extension will be the issuance of a Facility
LC, a properly completed Facility LC Application.

        (ix)  The Guaranty and the Collateral Documents described in the
Security Schedule.

        (x)  The insurance certificate described in Section 5.19.

        (xi)  Initial Engineering Report.

      (xii)  A copy of each Merger Document duly executed and delivered by each
party thereto.

      (xiii)  Such other documents as any Lender or its counsel may have
reasonably requested.

        4.1.2.    The following additional conditions shall have been satisfied:

          (i)  The Merger shall have been consummated.

        (ii)  All fees and expenses owing by Borrower or its Subsidiaries to
Administrative Agent shall have been paid, including attorneys fees.

27

--------------------------------------------------------------------------------




        (iii)  Borrower shall have deposited $16,500 with counsel for
Administrative Agent, to be held by such counsel and applied toward payment of
costs and expenses for recordation of the assignments and amendments of the
Collateral Documents described in the Security Schedule and the related UCC-3
financing statements, as provided pursuant to Section 12.6. If such deposit
exceeds the amount of such costs and expenses, the excess shall be returned to
the Borrower. If such deposit is less than such costs and expenses, the deficit
shall be paid by Borrower pursuant to Section 12.6.

        4.2.    Each Credit Extension.    The Lenders shall not be required to
make any Credit Extension unless on the applicable Credit Extension Date:

          (i)  There exists no Default or Unmatured Default.

        (ii)  The representations and warranties contained in Article V are true
and correct as of such Credit Extension Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date.

        (iii)  All legal matters incident to the making of such Credit Extension
shall be satisfactory to the Lenders and their counsel.

        Each Borrowing Notice or request for issuance of a Facility LC with
respect to each such Credit Extension shall constitute a representation and
warranty by the Borrower that the conditions contained in Sections 4.2(i) and
(ii) have been satisfied. Any Lender may require a duly completed compliance
certificate in substantially the form of Exhibit B as a condition to making a
Credit Extension.


ARTICLE V

REPRESENTATIONS AND WARRANTIES


        The Borrower represents and warrants to the Lenders that:

        5.1.    Existence and Standing.    Each of the Borrower and its
Subsidiaries is a corporation, partnership (in the case of Subsidiaries only) or
limited liability company duly and properly incorporated or organized, as the
case may be, validly existing and (to the extent such concept applies to such
entity) in good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.

        5.2.    Authorization and Validity.    The Borrower has the power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder. The execution and delivery
by the Borrower of the Loan Documents to which it is a party and the performance
of its obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents to which the Borrower is a party constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors' rights generally.

        5.3.    No Conflict; Government Consent.    Neither the execution and
delivery by the Borrower of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrower or any of its
Subsidiaries or (ii) the Borrower's or any Subsidiary's articles or certificate
of incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or (iii) the provisions of any indenture,
instrument or agreement to which the Borrower or any of its Subsidiaries is a
party or is subject, or by which it, or its Property, is bound, or conflict with
or constitute a default thereunder, or result in, or require, the

28

--------------------------------------------------------------------------------


creation or imposition of any Lien in, of or on the Property of the Borrower or
a Subsidiary pursuant to the terms of any such indenture, instrument or
agreement. No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by the Borrower or any of its
Subsidiaries, is required to be obtained by the Borrower or any of its
Subsidiaries in connection with the execution and delivery of the Loan
Documents, the borrowings under this Agreement, the payment and performance by
the Borrower of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.

        5.4.    Financial Statements.    The audited annual and unaudited
quarterly, consolidated financial statements of Helmerich & Payne, Inc. and Key
heretofore delivered to the Lenders were prepared in accordance with generally
accepted accounting principles in effect on the date such statements were
prepared and fairly present the consolidated financial condition and operations
of the Borrower and its Subsidiaries at such date and the consolidated results
of their operations for the period then ended.

        5.5.    Material Adverse Change.    Since December 31, 2001 there has
been no change in the business, Property, prospects, condition (financial or
otherwise) or results of operations of the Borrower and its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.

        5.6.    Taxes.    The Borrower and its Subsidiaries have filed all
United States federal tax returns and all other tax returns which are required
to be filed and have paid all taxes due pursuant to said returns or pursuant to
any assessment received by the Borrower or any of its Subsidiaries, except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with Agreement Accounting Principles
and as to which no Lien exists. No tax liens have been filed and no claims are
being asserted with respect to any such taxes. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of any
taxes or other governmental charges are adequate.

        5.7.    Litigation and Contingent Obligations.    There is no
litigation, arbitration, governmental investigation, proceeding or inquiry
pending or, to the knowledge of any of their officers, threatened against or
affecting the Borrower or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect or which seeks to prevent, enjoin or
delay the making of any Credit Extensions. Other than any liability incident to
any litigation, arbitration or proceeding which could not reasonably be expected
to have a Material Adverse Effect, the Borrower has no material Contingent
Obligations not provided for or disclosed in the financial statements referred
to in Section 5.4.

        5.8.    Subsidiaries.    The Disclosure Schedule contains an accurate
list of all Subsidiaries of the Borrower as of the date of this Agreement,
setting forth their respective jurisdictions of organization and the percentage
of their respective capital stock or other ownership interests owned by the
Borrower or other Subsidiaries. All of the issued and outstanding shares of
capital stock or other ownership interests of such Subsidiaries have been (to
the extent such concepts are relevant with respect to such ownership interests)
duly authorized and issued and are fully paid and non-assessable.

        5.9.    ERISA.    The Unfunded Liabilities of all Single Employer Plans
do not in the aggregate exceed $500,000. Neither the Borrower nor any other
member of the Controlled Group has incurred, or is reasonably expected to incur,
any withdrawal liability to Multiemployer Plans. Each Plan complies in all
material respects with all applicable requirements of law and regulations, no
Reportable Event has occurred with respect to any Plan, neither the Borrower nor
any other member of the Controlled Group has withdrawn from any Plan or
initiated steps to do so, and no steps have been taken to reorganize or
terminate any Plan except as disclosed in the Disclosure Schedule.

        5.10.    Accuracy of Information.    No information, exhibit or report
furnished by the Borrower or any of its Subsidiaries to the Administrative Agent
or to any Lender in connection with the negotiation

29

--------------------------------------------------------------------------------


of, or compliance with, the Loan Documents contained any material misstatement
of fact or omitted to state a material fact or any fact necessary to make the
statements contained therein not misleading.

        5.11.    Regulation U.    Margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.

        5.12.    Material Agreements.    Neither the Borrower nor any Subsidiary
is a party to any agreement or instrument or subject to any charter or other
corporate restriction that could reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (ii) any
agreement or instrument evidencing or governing Indebtedness, which default
could reasonably be expected to have a Material Adverse Effect.

        5.13.    Compliance With Laws.    The Borrower and its Subsidiaries have
complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property except for any failure
to comply with any of the foregoing which could not reasonably be expected to
have a Material Adverse Effect.

        5.14.    Ownership of Properties.    Each of Borrower and its
Subsidiaries has good and defensible title to all of its material properties and
assets reflected in Borrower's Form S-4 Registration Statement under the
Securities Act of 1933 filed under Registration No. 333-87948 with the SEC on
August 21, 2002, free and clear of all Liens, encumbrances, or adverse claims
other than Permitted Encumbrances and of all impediments to the use of such
properties and assets in such of Borrower and its Subsidiaries' business, except
that no representation or warranty is made with respect to any oil, gas or
mineral property or interest to which no proved oil or gas reserves are properly
attributed. Each of Borrower and its Subsidiaries owns the net interests in
production attributable to the wells and units evaluated in the Initial
Engineering Report and which are included in Engineered Value subject to
Permitted Encumbrances. The ownership of such properties does not in the
aggregate in any material respect obligate Borrower or any of its Subsidiaries
consolidated financial statements provided to Administrative Agent as owned by
Borrower and its Subsidiaries to bear the costs and expenses relating to the
maintenance, development and operations of such properties in an amount
materially in excess of the working interest of such properties set forth in the
Initial Engineering Reports. Upon delivery of each Engineering Report furnished
to the Lenders pursuant to Sections 6.1(x) and (xi), the statements made in the
preceding sentences of this section shall be true with respect to such
Engineering Report. Each of Borrower and its Subsidiaries possesses all
licenses, permits, franchises, patents, copyrights, trademarks and trade names,
and other intellectual property (or otherwise possesses the right to use such
intellectual property without violation of the rights of any other Person) which
are necessary to carry out its business as presently conducted and as presently
proposed to be conducted hereafter, and none of Borrower or its Subsidiaries is
in violation in any material respect of the terms under which it possesses such
intellectual property or the right to use such intellectual property, except
with respect to such types of property having an aggregate value of less than
$4,000,000.

        5.15.    Plan Assets; Prohibited Transactions.    The Borrower is not an
entity deemed to hold "plan assets" within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code), and neither the execution of this Agreement nor the making of Loans
hereunder gives rise to a prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code.

        5.16.    Environmental Matters.    In the ordinary course of its
business, the officers of the Borrower consider the effect of Environmental Laws
on the business of the Borrower and its Subsidiaries, in the

30

--------------------------------------------------------------------------------


course of which they identify and evaluate potential risks and liabilities
accruing to the Borrower due to Environmental Laws. On the basis of this
consideration, the Borrower has concluded that Environmental Laws cannot
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any Subsidiary has received any notice to the effect that its operations are
not in material compliance with any of the requirements of applicable
Environmental Laws or are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which non-compliance
or remedial action could reasonably be expected to have a Material Adverse
Effect.

        5.17.    Investment Company Act.    Neither the Borrower nor any
Subsidiary is an "investment company" or a company "controlled" by an
"investment company", within the meaning of the Investment Company Act of 1940,
as amended.

        5.18.    Public Utility Holding Company Act.    Neither the Borrower nor
any Subsidiary is a "holding company" or a "subsidiary company" of a "holding
company", or an "affiliate" of a "holding company" or of a "subsidiary company"
of a "holding company", within the meaning of the Public Utility Holding Company
Act of 1935, as amended.

        5.19.    Insurance.    The certificate signed by the President or Chief
Financial Officer of the Borrower, that attests to the existence and adequacy
of, and summarizes, the property and casualty insurance program carried by the
Borrower with respect to itself and its Subsidiaries and that has been furnished
by the Borrower to the Administrative Agent and the Lenders, is complete and
accurate. This summary includes the insurer's or insurers' name(s), policy
number(s), expiration date(s), amount(s) of coverage, type(s) of coverage,
exclusion(s), and deductibles. This summary also includes similar information,
and describes any reserves, relating to any self-insurance program that is in
effect.

        5.20.    Solvency.    

          (i)  Immediately after the consummation of the transactions to occur
on the date hereof and immediately following the making of each Loan, if any,
made on the date hereof and after giving effect to the application of the
proceeds of such Loans, (a) the fair value of the assets of the Borrower and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries on a consolidated basis; (b) the present fair saleable value of the
Property of the Borrower and its Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
the Borrower and its Subsidiaries on a consolidated basis on their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

        (ii)  The Borrower does not intend to, or to permit any of its
Subsidiaries to, and does not believe that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

31

--------------------------------------------------------------------------------





ARTICLE VI

AFFIRMATIVE COVENANTS


        During the term of this Agreement, unless the Required Lenders shall
otherwise consent in writing:

        6.1.    Financial Report.    The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with generally accepted accounting principles, and furnish to the
Lenders:

          (i)  Within 95 days after the close of each of its fiscal years or
within 5 days after such earlier day as such financial statements are required
to be filed with the SEC as part of an annual report on Form 10-K or any
successor form, an unqualified audit report certified by KPMG LLP or other
independent certified public accountants acceptable to the Lenders, prepared in
accordance with Agreement Accounting Principles on a consolidated basis for
itself and its Subsidiaries, including balance sheets as of the end of such
period and statements of operations, stockholders equity and cash flows,
accompanied by (a) any management letter prepared by said accountants, and (b) a
certificate of said accountants that, in the course of their examination
necessary for their certification of the foregoing, they have obtained no
knowledge of any Default or Unmatured Default, or if, in the opinion of such
accountants, any Default or Unmatured Default shall exist, stating the nature
and status thereof.

        (ii)  Within 50 days after the close of the first three quarterly
periods of each of its fiscal years, or within 5 days after such earlier day as
such financial statements are required to be filed with the SEC as part of a
quarterly report on Form 10Q or any successor form, for itself and its
Subsidiaries, consolidated unaudited balance sheets as at the close of each such
period and statements of operations, stockholders equity and cash flows for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by its chief financial officer.

        (iii)  Together with the financial statements required under Sections
6.1(i) and (ii), copies of all certifications made by officers of Borrower to
the SEC in connection with such financial statements and a compliance
certificate in substantially the form of Exhibit B signed by its chief financial
officer showing the calculations necessary to determine compliance with this
Agreement and stating that no Default or Unmatured Default exists, or if any
Default or Unmatured Default exists, stating the nature and status thereof.

        (iv)  Within 270 days after the close of each fiscal year, a statement
of the Unfunded Liabilities of each Single Employer Plan, if any, certified as
correct by an actuary enrolled under ERISA.

        (v)  As soon as possible and in any event within 10 days after the
Borrower knows that any Reportable Event has occurred with respect to any Plan,
a statement, signed by the chief financial officer of the Borrower, describing
said Reportable Event and the action which the Borrower proposes to take with
respect thereto.

        (vi)  As soon as possible and in any event within 10 days after receipt
by the Borrower, a copy of (a) any notice or claim to the effect that the
Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the release by the Borrower, any of its Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the environment, and
(b) any notice alleging any violation of any federal, state or local
environmental, health or safety law or regulation by the Borrower or any of its
Subsidiaries, which, in either case, could reasonably be expected to have a
Material Adverse Effect.

      (vii)  Promptly upon the furnishing thereof to the stockholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished.

32

--------------------------------------------------------------------------------






      (viii)  Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which the
Borrower or any of its Subsidiaries files with the Securities and Exchange
Commission.

        (ix)  On each yearly anniversary of the closing date, a certificate of
good standing for the Borrower and each other Person which has pledged
collateral in support of the Obligations from the appropriate governmental
officer in its jurisdiction of incorporation or organization.

        (x)  By March 31 of each year, an Engineering Report prepared as of the
preceding January 1, by petroleum engineers who are employees of Borrower and
audited by Ryder Scott Company, or other independent petroleum engineers chosen
by Borrower and acceptable to Required Lenders, concerning all oil and gas
properties and interests owned by any Borrower and its Subsidiaries which are
located in or offshore of the United States and which have attributable to them
proved oil or gas reserves. This reserve audit described above shall encompass a
review of the reserves associated with oil and gas properties comprising at
least 80% of the value stated in the report. The Engineering Report shall be
satisfactory to Administrative Agent, shall contain sufficient information to
enable Borrower to meet the reporting requirements concerning oil and gas
reserves contained in Regulations S-K and S-X promulgated by the SEC, shall take
into account any "over/under produced" status under gas balancing arrangements,
and shall contain information and analysis comparable in scope to that contained
in the Initial Engineering Report. This report shall distinguish (or shall be
delivered together with a certificate from an appropriate officer of Borrower
which distinguishes) those properties treated in the report which are Collateral
from those properties treated in the report which are not Collateral.

        (xi)  By September 30 of each year, and promptly following notice of an
additional Borrowing Base redetermination under Section 2.6.3, an Engineering
Report prepared as of the preceding June 30 (or the first day of the preceding
calendar month in the case of an additional redetermination) by petroleum
engineers who are employees of Borrower (or by the independent engineers named
above), together with an accompanying report on property sales, property
purchases and changes in categories, both in the same form and scope as the
reports in (x) above.

      (xii)  By February 28 and August 31 of each year, beginning February 28,
2003, a report describing the gross volume of production and sales attributable
to production during the preceding six-month period from the properties
described in the Engineering Report in Section 6.1(x) or Section 6.1(xi) and
describing the related severance taxes, other taxes, and leasehold operating
expenses attributable thereto and incurred during such month.

      (xiii)  Such other information (including non-financial information) as
the Administrative Agent or any Lender may from time to time reasonably request.

        6.2.    Use of Proceeds.    The Borrower will, and will cause each
Subsidiary to, use the proceeds of the Credit Extensions for the exploration,
development and/or acquisition of oil and gas properties, and for working
capital and other general corporate purposes. The Borrower will not, nor will it
permit any Subsidiary to, use any of the proceeds of the Advances to purchase or
carry any "margin stock" (as defined in Regulation U).

        6.3.    Notice of Default.    The Borrower will, and will cause each
Subsidiary to, give prompt notice in writing to the Lenders of the occurrence of
any Default or Unmatured Default and of any other development, financial or
otherwise, which could reasonably be expected to have a Material Adverse Effect.

        6.4.    Conduct of Business.    The Borrower will, and will cause each
Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted and do all things necessary to remain duly incorporated or organized,
validly existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization,

33

--------------------------------------------------------------------------------


as the case may be, and maintain all requisite authority to conduct its business
in each jurisdiction in which its business is conducted.

        6.5.    Taxes.    The Borrower will, and will cause each Subsidiary to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with Agreement Accounting Principles.

        6.6.    Insurance.    The Borrower will, and will cause each Subsidiary
to, maintain with financially sound and reputable insurance companies insurance
on all their Property in such amounts and covering such risks as is consistent
with sound business practice, and the Borrower will furnish to any Lender upon
request full information as to the insurance carried. Upon demand by
Administrative Agent any insurance policies covering Collateral shall be
endorsed (a) to provide for payment of losses to Administrative Agent as its
interests may appear, and (b) to provide that such policies may not be canceled
or reduced or affected in any material manner for any reason without fifteen
days prior notice to Administrative Agent, and (c) to provide for any other
matters specified in any applicable Collateral Document or which Administrative
Agent may reasonably require; provided that the Borrower shall self insure
against fire, casualty, and other hazards normally insured against.

        6.7.    Compliance With Laws.    The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws in all material respects.

        6.8.    Maintenance of Properties.    The Borrower will, and will cause
each Subsidiary to, do all things necessary to maintain, preserve, protect and
keep its Property in good repair, working order and condition, and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times.

        6.9.    Inspection.    The Borrower will, and will cause each Subsidiary
to, permit the Administrative Agent and the Lenders, by their respective
representatives and Administrative Agents, to inspect any of the Property, books
and financial records of the Borrower and each Subsidiary, to examine and make
copies of the books of accounts and other financial records of the Borrower and
each Subsidiary, and to discuss the affairs, finances and accounts of the
Borrower and each Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Administrative
Agent or any Lender may designate.


ARTICLE VII

NEGATIVE COVENANTS


        7.1.    Dividends.    The Borrower will not, nor will it permit any
Subsidiary to, declare or pay any dividends or make any distributions on its
capital stock (other than dividends payable in its own capital stock) or redeem,
repurchase or otherwise acquire or retire any of its capital stock at any time
outstanding, except that any Subsidiary may declare and pay dividends or make
distributions to the Borrower or to a Wholly-Owned Subsidiary.

        7.2    Indebtedness.    The Borrower will not, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

          (i)  The Loans and the Reimbursement Obligations.

        (ii)  Indebtedness existing on the date hereof and described in the
Disclosure Schedule.

        (iii)  Indebtedness arising under Rate Management Agreements permitted
by Section 7.11.

        (iv)  Contingent Obligations permitted by Section 7.10.

34

--------------------------------------------------------------------------------




        (v)  Non-recourse Indebtedness as to which none of Borrower or its
Subsidiaries (i) provides any guaranty or credit support of any kind (including
any undertaking, guarantee, indemnity, agreement or instrument that would
constitute Indebtedness) or (ii) is directly or indirectly liable (as a
guarantor or otherwise); provided, that after giving effect to such Indebtedness
outstanding from time to time, Borrower is not in violation of Article VIII.

        (vi)  miscellaneous items of Indebtedness not described in subsections
(i) through (v) above which do not in the aggregate (taking into account all
such Indebtedness of Borrower and its Subsidiaries) exceed $10,000,000 at any
one time outstanding.

        7.3.    Merger.    The Borrower will not, nor will it permit any
Subsidiary to, merge or consolidate with or into any other Person, except that a
Subsidiary may merge into the Borrower or a Wholly-Owned Subsidiary.

        7.4.    Sale of Assets.    The Borrower will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of its Property to any other
Person, except:

          (i)  Sales of inventory in the ordinary course of business.

        (ii)  Disposition of equipment and other personal property that is
replaced by equivalent property or consumed in the normal operation of its
Property.

        (iii)  Dispositions of a portion of its Property in connection with
operating agreements, farmouts, farmins, joint exploration and development
agreements and other agreements customary in the oil and gas industry that are
entered into for the purposes of developing its Property and under which it
receives relatively equivalent consideration; provided that such portion of such
property is not included in a drilling or spacing unit for an oil and/or gas
well included in Engineered Value that is subject to a Lien in favor of
Administrative Agent.

        (iv)  Leases, sales or other dispositions of its Property that, together
with all other Property of the Borrower and its Subsidiaries previously leased,
sold or disposed of (other than (i), (ii) and (iii) above) as permitted by this
Section during the period since the most recent Determination Date, do not
constitute more than 5% of the Engineered Value of the Borrowing Base Properties
as determined by Administrative Agent in its sole discretion.

        (v)  interests in oil and gas properties, portions thereof, to which no
proved reserves of oil, gas or other liquid or gaseous hydrocarbons are properly
attributed.

        7.5.    Investments and Acquisitions.    The Borrower will not, nor will
it permit any Subsidiary to, make or suffer to exist any Investments (including
without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture, or to make any
Acquisition of any Person, except:

          (i)  Cash Equivalent Investments.

        (ii)  Investments in Borrower's Subsidiaries which are Guarantors and
with respect to which 100% of its Equity has been pledged to Administrative
Agent.

        (iii)  Investments in existence on the date hereof and described on the
Disclosure Schedule.

        (iv)  Investments in associations, joint ventures, and other
relationships (a) that are established pursuant to standard form operating
agreements or similar agreements or which are partnerships for purposes of
federal income taxation only, (b) that are not corporations or partnerships (or
subject to the Uniform Partnership Act or other applicable state partnership
act) under applicable state law, or (c) whose businesses are limited to the
exploration, development and operation of oil, gas or mineral properties and
interests owned directly by the parties in such associations, joint ventures or
relationships in which the ownership interest of Borrower or its Subsidiary is
in direct proportion to the amount of such Investment.

35

--------------------------------------------------------------------------------




        (v)  Investments in Subsidiaries of Borrower that are not Material
Subsidiaries which do not exceed $5,000,000 in the aggregate during any fiscal
year of Borrower.

        (vi)  Miscellaneous items of Investments not described in clauses
(i) through (v) above which do not (taking into account all such Investments of
Borrower and its Subsidiaries) exceed an aggregate amount of $5,000,000 during
any fiscal year of Borrower.

        7.6.    Liens.    The Borrower will not, nor will it permit any
Subsidiary to, create, incur, or suffer to exist any Lien in, of, or on the
Property of the Borrower or any of its Subsidiaries, except:

          (i)  Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

        (ii)  Liens imposed by law, such as carriers', warehousemen's and
mechanics' liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books.

        (iii)  Liens arising out of pledges or deposits under worker's
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation.

        (iv)  Utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of the Borrower or its Subsidiaries.

        (v)  Liens existing on the date hereof and described on the Disclosure
Schedule.

        (vi)  Liens in favor of the Administrative Agent, for the benefit of the
Lenders, granted pursuant to any Collateral Document.

      (vii)  Liens on Property other than Collateral to secure Indebtedness
permitted by Section 7.2(v).

      (viii)  With respect to Property subject to any Collateral Document, Liens
burdening such Property that are expressly allowed by such Collateral Document.

        (ix)  Liens arising under operating agreements, unitization, pooling
agreements and other agreements customary in the oil and gas industry securing
amounts owed to operators and joint owners of oil and gas properties that shall
not at the time be delinquent, or thereafter can be paid without penalty, or are
being contested in good faith and by appropriate proceedings and for which
adequate reserves in accordance with Agreement Accounting Principles shall have
been set aside on its books.

        (x)  Contracts, agreements, instruments, obligations, defects and
irregularities affecting the Property that individually or in the aggregate are
not such as to interfere materially with the use, operation or value of the
Property.

        7.7.    Affiliates.    The Borrower will not, and will not permit any
Subsidiary to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except in the ordinary course of business and
pursuant to the reasonable requirements of the Borrower's or such Subsidiary's
business and upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than the Borrower or such Subsidiary would obtain in a
comparable arms-length transaction.

36

--------------------------------------------------------------------------------

        7.8.    Sale of Accounts.    The Borrower will not, nor will it permit
any Subsidiary to, sell or otherwise dispose of any notes receivable or accounts
receivable, with or without recourse in excess of $500,000 in the aggregate
during any Fiscal Year.

        7.9.    Sale and Leaseback Transactions and other Off-Balance Sheet
Liabilities.    The Borrower will not, nor will it permit any Subsidiary to,
enter into or suffer to exist any (i) Sale and Leaseback Transaction or (ii) any
other transaction pursuant to which it incurs or has incurred Off-Balance Sheet
Liabilities, except for Rate Management Obligations permitted to be incurred
under the terms of Section 7.11.

        7.10.    Contingent Obligations.    The Borrower will not, nor will it
permit any Subsidiary to, make or suffer to exist any Contingent Obligation
(including, without limitation, any Contingent Obligation with respect to the
obligations of a Subsidiary), except (i) by endorsement of instruments for
deposit or collection in the ordinary course of business, (ii) the Reimbursement
Obligations, (iii) the Guaranty and (iv) other Contingent Obligations not to
exceed an outstanding aggregate amount of $20,000,000 at any time.

        7.11.    Financial Contracts.    None of Borrower or its Subsidiaries
will be a party to or in any manner be liable on any Financial Contract except:

        (a)  contracts entered into with the purpose and effect of fixing prices
on oil or gas expected to be produced by Borrower and its Subsidiaries, provided
that at all times: (i) no such contract fixes a price for a term of more than
36 months; (ii) the aggregate monthly production covered by all such contracts
(determined, in the case of contracts that are not settled on a monthly basis,
by a monthly proration acceptable to Administrative Agent) for any single month
does not in the aggregate exceed 75% of the aggregate Engineered Projected
Production (as defined below) of Borrower and its Subsidiaries anticipated to be
sold in the ordinary course of their businesses for such month, (iii) no such
contract requires Borrower or any of its Subsidiaries to put up money, assets,
letters of credit or other security against the event of its nonperformance
prior to actual default by such Borrower or any of its Subsidiaries in
performing its obligations thereunder, and (iv) each such contract is with a
counterparty or has a guarantor of the obligation of the counterparty who
(unless such counterparty is a Lender or one of its Affiliates) at the time the
contract is made has long-term obligations rated BBB+ or Baa1 or better,
respectively, by either Moody's or S&P. As used in this subsection, the term
"Engineered Projected Production" means the Engineered Value of projected
production of oil or gas (measured by volume unit or BTU equivalent, not sales
price) for the term of the contracts or a particular month, as applicable, from
properties and interests owned by Borrower and its Subsidiaries that are located
in or offshore of the United States and are PDP Reserves, as such production is
projected in the most recent report delivered pursuant to Section 6.1(x) or
(xi), after deducting projected production from any properties or interests sold
or under contract for sale that had been included in such report and after
adding projected production from any properties or interests that had not been
reflected in such report but that are reflected in a separate or supplemental
reports meeting the requirements of such Section 6.1(x) or (xi) above and
otherwise are satisfactory to Administrative Agent; and

        (b)  contracts entered into by Borrower or its Subsidiaries with the
purpose and effect of fixing interest rates on a principal amount of
indebtedness of such Borrower or its Subsidiaries that is accruing interest at a
variable rate, provided that no such contract shall be entered into by Borrower
or any of its subsidiaries for speculative purposes

        7.12.    Letters of Credit.    The Borrower will not, nor will it permit
any Subsidiary to, apply for or become liable upon or in respect of any Letter
of Credit other than Facility LCs.

        7.13.    Prohibited Contracts.    Except as expressly provided for in
the Loan Documents, none of Borrower or its Subsidiaries will, directly or
indirectly, enter into, create, or otherwise allow to exist any contract or
other consensual restriction on the ability of any Subsidiary of Borrower to:
(a) pay

37

--------------------------------------------------------------------------------


dividends or make other distributions to Borrower, (b) to redeem equity
interests held in it by Borrower, (c) to repay loans and other indebtedness
owing by it to Borrower, or (d) to transfer any of its assets to Borrower,
except restrictions arising under farmout agreements and similar agreements
relating to the development of oil and gas properties with respect to
preferential rights to purchase oil and gas properties, required third party
consents to assignments of contracts relating to oil and gas properties, and
similar agreements of general applicability contained in operating agreements,
farmouts, farmins, joint exploration and development agreements and other
agreements customary in the oil and gas industry. None of Borrower or its
Subsidiaries will enter into any "take-or-pay" contract or other contract or
arrangement for the purchase of goods or services which obligates it to pay for
such goods or service regardless of whether they are delivered or furnished to
it. None of Borrower or its Subsidiaries will amend or permit any amendment to
any contract or lease which releases, qualifies, limits, makes contingent or
otherwise detrimentally affects the rights and benefits of Administrative Agent
or any Lender under or acquired pursuant to any Collateral Documents. None of
Borrower or its Subsidiaries will incur any obligation to contribute to any
"Multiemployer Plan".


ARTICLE VIII

FINANCIAL COVENANTS


        8.1.    Current Ratio.    The Borrower will not permit the ratio,
determined as of the end of each of its fiscal quarters, of (i) Borrower's
consolidated current assets plus the Available Aggregate Commitment to
(ii) Borrower's consolidated current liabilities, to be less than 1.0 to 1.0.

        8.2.    Leverage Ratio.    The Borrower will not permit the ratio,
determined as of the end of each of its fiscal quarters, of (i) Consolidated
Funded Indebtedness to (ii) Consolidated EBITDA for the then most-recently ended
four fiscal quarters to be greater than 3.0 to 1.0.


ARTICLE IX

COLLATERAL AND GUARANTEES


        9.1.    Collateral.    At all times the Secured Obligations shall be
secured by first and prior Liens (subject only to Permitted Encumbrances)
covering and encumbering (i) the Minimum Collateral Amount, and (ii) all of the
issued and outstanding Equity of each Guarantor and each Material Subsidiary
owned by Borrower and/or owned by each Subsidiary of Borrower. On the date
hereof, the Borrower and its Subsidiaries shall deliver to Administrative Agent
for the ratable benefit of each Lender, the Amendments to Existing Mortgages and
within thirty (30) days after the date hereof, Borrower shall deliver to
Administrative Agent for the ratable benefit of each Lender, the Mortgages, each
in form and substance acceptable to Administrative Agent and duly executed by
Borrower and its Subsidiaries, as applicable, together with such other
assignments, conveyances, amendments, agreements and other writings (each duly
authorized and executed) as Administrative Agent shall deem necessary or
appropriate to grant, evidence and perfect first and prior Liens (subject only
to Permitted Encumbrances) in the Minimum Collateral Amount.

        9.1.1.    To the extent necessary to comply with the first sentence of
Section 9.1, (i) within 30 days after each Determination Date and (ii) prior to
each increase in the Aggregate Commitment, Borrower and its Subsidiaries shall
execute and deliver to Administrative Agent, for the ratable benefit of each
Lender, Mortgages in form and substance acceptable to Administrative Agent and
duly executed by Borrower and any such Subsidiary (as applicable) together with
such other assignments, conveyances, amendments, agreements and other writings
(each duly authorized and executed) as Administrative Agent shall deem necessary
or appropriate to grant, evidence and perfect the Liens required by this
Section 9.1.

        9.1.2.    Within 90 days after the date hereof and at any time
thereafter that Borrower or any of its Subsidiaries is required to execute and
deliver Mortgages to Administrative Agent pursuant

38

--------------------------------------------------------------------------------




to Section 9.1.1, Borrower shall also deliver to Administrative Agent, within
20 days after delivery of such Mortgages to Administrative Agent, evidence of
title reasonably satisfactory to Administrative Agent to verify (i) Borrower's
or such Subsidiary's title to 75% of the Minimum Collateral Amount subject to
such Mortgages, and (ii) the validity of the Liens created by such Mortgages.
With respect to Borrower's and such Subsidiary's title to such Property, such
evidence may include check stubs, revenue receipts or other evidence that
Borrower or such Subsidiary has been receiving proceeds of production for a
reasonable length of time without interruption or challenge, as well as joint
interest billings or other evidence of the costs and expenses of operations paid
by Borrower or such Subsidiary. With respect to the validity of the Liens
created by such Mortgages, such evidence may include opinions from local counsel
in each state in which the Property subject to the Lien is located, that the
form of Mortgage is sufficient in such state to create a Lien on Borrower's or
such Subsidiary's interest therein, the validity thereof and, that when the
Mortgage is properly filed and recorded, such Liens will be perfected on
Borrower's and such Subsidiary's interests such Property.

        9.1.3.    On the date hereof and at the time any Subsidiary of Borrower
becomes a Material Subsidiary and prior to any Investments being permitted to be
made in any Material Subsidiary pursuant to the terms of Section 7.5, Borrower
and any Subsidiaries of Borrower (as applicable) shall execute and deliver to
Administrative Agent for the ratable benefit of each Lender, a stock pledge
agreement substantially in the form of Exhibit I from Borrower and/or its
Subsidiaries (as applicable) covering the Equity in all Material Subsidiaries,
together with all certificates (or other evidence acceptable to Administrative
Agent) evidencing the issued and outstanding Equity of each such Material
Subsidiary of every class owned by Borrower or such Subsidiary (as applicable)
which, if certificated, shall be duly endorsed or accompanied by stock powers
executed in blank (as applicable), as Administrative Agent shall deem necessary
or appropriate to grant, evidence and perfect the Liens required by Section 9.1
in the issued and outstanding Equity of each such Material Subsidiary.

        9.2.    Guarantees.    On the date hereof and at any time a Subsidiary
of Borrower becomes a Material Subsidiary and prior to any Investments being
permitted to be made in any Material Subsidiary pursuant to the terms of
Section 7.5(ii), payment and performance of the Secured Obligations shall be
fully guaranteed by each Material Subsidiary pursuant to a Guaranty
substantially in the form of Exhibit F, and Borrower shall cause any such
applicable Material Subsidiary to execute and deliver to Administrative Agent
such Guaranty. Prior to any Investments being permitted to be made in any other
Subsidiary of Borrower in excess of the amount permitted by Section 7.5, such
Subsidiary shall also execute and deliver such a Guaranty in the form of
Exhibit F to Administrative Agent for the ratable benefit of each Lender,
together with such other documents as Administrative Agent shall deem necessary
or appropriate to confirm such Guaranty.

        9.3.    Further Assurances.    Borrower agrees to deliver and to cause
each of Borrower and its Subsidiaries to deliver, to further secure the Secured
Obligations whenever requested by Administrative Agent in its sole and absolute
discretion, deeds of trust, mortgages, chattel mortgages, security agreements,
financing statements and other Collateral Documents in form and substance
satisfactory to Administrative Agent for the purpose of granting, confirming,
and perfecting first and prior liens or security interests in any real or
personal property which is at such time Collateral or which was intended to be
Collateral pursuant to any Collateral Document previously executed and not then
released by Administrative Agent.

        9.4.    Production Proceeds.    Notwithstanding that, by the terms of
the various Collateral Documents, Borrower and its Subsidiaries are and will be
assigning to Administrative Agent and Lenders all of the "Production Proceeds"
(as defined therein) accruing to the property covered thereby, so long as no
Unmatured Default has occurred Borrower and its Subsidiaries may continue to
receive from the purchasers of production all such Production Proceeds, subject,
however, to the Liens created under the Collateral Documents, which Liens are
hereby affirmed and ratified. Upon the occurrence of

39

--------------------------------------------------------------------------------


an Unmatured Default, Administrative Agent and Lenders may exercise all rights
and remedies granted under the Collateral Documents, including the right to
obtain possession of all Production Proceeds then held by Borrower and its
Subsidiaries or to receive directly from the purchasers of production all other
Production Proceeds. In no case shall any failure, whether purposed or
inadvertent, by Administrative Agent or Lenders to collect directly any such
Production Proceeds constitute in any way a waiver, remission or release of any
of their rights under the Collateral Documents, nor shall any release of any
Production Proceeds by Administrative Agent or Lenders to Borrower and its
Subsidiaries constitute a waiver, remission, or release of any other Production
Proceeds or of any rights of Administrative Agent or Lenders to collect other
Production Proceeds thereafter.


ARTICLE X

DEFAULTS


        The occurrence of any one or more of the following events shall
constitute a Default:

        10.1.    Any representation or warranty made or deemed made by or on
behalf of the Borrower or any of its Subsidiaries to the Lenders or the
Administrative Agent under or in connection with this Agreement, any Credit
Extension, or any certificate or information delivered in connection with this
Agreement or any other Loan Document shall be materially false on the date as of
which made.

        10.2.    Nonpayment of principal of any Loan when due, nonpayment of any
Reimbursement Obligation within one Business Day after the same becomes due, or
nonpayment of interest upon any Loan or of any commitment fee, LC Fee or other
obligations under any of the Loan Documents within five days after the same
becomes due.

        10.3.    The breach by the Borrower of any of the terms or provisions of
Section 6.2, Section 6.3, Article VII, Article VIII or Article IX.

        10.4.    The breach by the Borrower (other than a breach which
constitutes a Default under another Section of this Article X) of any of the
terms or provisions of this Agreement which is not remedied within ten days
after written notice from the Administrative Agent or any Lender.

        10.5.    Failure of the Borrower or any of its Subsidiaries to pay when
due any Material Indebtedness; or the default by the Borrower or any of its
Subsidiaries in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any Material
Indebtedness Agreement, or any other event shall occur or condition exist, the
effect of which default, event or condition is to cause, or to permit the
holder(s) of such Material Indebtedness or the lender(s) under any Material
Indebtedness Agreement to cause, such Material Indebtedness to become due prior
to its stated maturity or any commitment to lend under any Material Indebtedness
Agreement to be terminated prior to its stated expiration date; or any Material
Indebtedness of the Borrower or any of its Subsidiaries shall be declared to be
due and payable or required to be prepaid or repurchased (other than by a
regularly scheduled payment) prior to the stated maturity thereof; or the
Borrower or any of its Subsidiaries shall not pay, or admit in writing its
inability to pay, its debts generally as they become due.

        10.6.    The Borrower or any of its Subsidiaries shall (i) have an order
for relief entered with respect to it under the Federal bankruptcy laws as now
or hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (v) take any corporate or partnership action to authorize or effect any of
the foregoing actions set forth in this

40

--------------------------------------------------------------------------------


Section 10.6 or (vi) fail to contest in good faith any appointment or proceeding
described in Section 10.7.

        10.7.    Without the application, approval or consent of the Borrower or
any of its Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in
Section 10.6(iv) shall be instituted against the Borrower or any of its
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 60 consecutive days.

        10.8.    Any court, government or governmental agency shall condemn,
seize or otherwise appropriate, or take custody or control of, all or any
portion of the Property of the Borrower and its Subsidiaries which, when taken
together with all other Property of the Borrower and its Subsidiaries so
condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such action occurs,
constitutes a Substantial Portion.

        10.9.    The Borrower or any of its Subsidiaries shall fail within
30 days to pay, bond or otherwise discharge one or more (i) judgments or orders
for the payment of money in excess of $1,000,000 (or the equivalent thereof in
currencies other than U.S. Dollars) in the aggregate, or (ii) nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith.

        10.10.    The Unfunded Liabilities of all Single Employer Plans shall
exceed in the aggregate $500,000 or any Reportable Event shall occur in
connection with any Plan.

        10.11.    Nonpayment by the Borrower or any Subsidiary of any Rate
Management Obligation when due or the breach by the Borrower or any Subsidiary
of any term, provision or condition contained in any Rate Management Transaction
or any transaction of the type described in the definition of "Rate Management
Transactions," whether or not any Lender or Affiliate of a Lender is a party
thereto, after taking into account any applicable grace period.

        10.12.    Any Change in Control shall occur.

        10.13.    The Borrower or any of its Subsidiaries shall (i) be the
subject of any proceeding or investigation pertaining to the release by the
Borrower, any of its Subsidiaries or any other Person of any toxic or hazardous
waste or substance into the environment, or (ii) violate any Environmental Law,
which, in the case of an event described in clause (i) or clause (ii), could
reasonably be expected to have a Material Adverse Effect.

        10.14.    Any Guaranty shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Guaranty, or any Guarantor shall fail to comply with any
of the terms or provisions of any Guaranty to which it is a party, or any
Guarantor shall deny that it has any further liability under any Guaranty to
which it is a party, or shall give notice to such effect.

        10.15.    Any Collateral Document shall for any reason fail to create a
valid and perfected first priority security interest in any collateral purported
to be covered thereby, except as permitted by the terms of any Collateral
Document, or any Collateral Document shall fail to remain in full force or
effect; or any action by Borrower or any of its Subsidiaries shall be taken to
discontinue or to assert the invalidity of unenforceability of any Collateral
Document.

        10.16.    The Borrower shall fail to comply in any material respect with
any of the terms or provisions of any Collateral Document.

        10.17.    The representations and warranties set forth in Section 5.15
("Plan Assets; Prohibited Transactions") shall at any time not be true and
correct.

41

--------------------------------------------------------------------------------



ARTICLE XI

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


        11.1.    Acceleration; Facility LC Collateral Account.    

          (i)  If any Default described in Section 10.6 or 10.7 occurs with
respect to the Borrower, the obligations of the Lenders to make Loans hereunder
and the obligation and power of the LC Issuer to issue Facility LCs shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Administrative Agent,
the LC Issuer or any Lender and the Borrower will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Administrative Agent an amount in immediately available funds, which funds
shall be held in the Facility LC Collateral Account, equal to the difference of
(x) the amount of LC Obligations at such time, less (y) the amount on deposit in
the Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (such difference, the "Collateral Shortfall Amount"). If any other
Default occurs and is continuing, the Required Lenders (or the Administrative
Agent with the consent of the Required Lenders) may (a) terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuer to issue Facility LCs, or declare the Obligations to be due and
payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives, and (b) upon notice to the Borrower
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further notice or act, pay to the
Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.

        (ii)  If at any time while any Default is continuing, the Administrative
Agent determines that the Collateral Shortfall Amount at such time is greater
than zero, the Administrative Agent may make demand on the Borrower to pay, and
the Borrower will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.

        (iii)  The Administrative Agent may at any time or from time to time
after funds are deposited in the Facility LC Collateral Account, apply such
funds to the payment of the Obligations and any other amounts as shall from time
to time have become due and payable by the Borrower to the Lenders or the LC
Issuer under the Loan Documents.

        (iv)  At any time while any Default is continuing, neither the Borrower
nor any Person claiming on behalf of or through the Borrower shall have any
right to withdraw any of the funds held in the Facility LC Collateral Account.
After all of the Obligations have been indefeasibly paid in full and the
Aggregate Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Administrative Agent to the Borrower
or paid to whomever may be legally entitled thereto at such time.

        (v)  If, within 30 days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans and
the obligation and power of the LC Issuer to issue Facility LCs hereunder as a
result of any Default (other than any Default as described in Section 10.6 or
10.7 with respect to the Borrower) and before any judgment or decree for the
payment of the Obligations due shall have been obtained or entered, the Required
Lenders (in their sole discretion) shall so direct, the Administrative Agent
shall, by notice to the Borrower, rescind and annul such acceleration and/or
termination.

42

--------------------------------------------------------------------------------



        11.2.    Amendments.    Subject to the provisions of this Section 11.2,
the Required Lenders (or the Administrative Agent with the consent in writing of
the Required Lenders) and the Borrower may enter into agreements supplemental
hereto for the purpose of adding or modifying any provisions to the Loan
Documents or changing in any manner the rights of the Lenders or the Borrower
hereunder or waiving any Default hereunder; provided, however, that no such
supplemental agreement shall, without the consent of all of the Lenders:

          (i)  Extend the final maturity of any Loan, or extend the expiry date
of any Facility LC to a date after the Facility Termination Date or postpone any
regularly scheduled payment of principal of any Loan or forgive all or any
portion of the principal amount thereof or any Reimbursement Obligation related
thereto, or reduce the rate or extend the time of payment of interest or fees
thereon or Reimbursement Obligations related thereto.

        (ii)  Reduce the percentage specified in the definition of Required
Lenders.

        (iii)  Extend the Facility Termination Date, or reduce the amount or
extend the payment date for, the mandatory payments required under
Section 2.8(b), or increase the amount of the Commitment of any Lender hereunder
or the commitment to issue Facility LCs, or permit the Borrower to assign its
rights under this Agreement.

        (iv)  Amend this Section 11.2.

        (v)  Release any Guarantor of any Advance or, except as provided in this
Agreement, release all or substantially all of the Collateral.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuer shall be
effective without the written consent of the LC Issuer.

        11.3.    Preservation of Rights.    No delay or omission of the Lenders,
the LC Issuer or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Default
or an acquiescence therein, and the making of a Credit Extension notwithstanding
the existence of a Default or the inability of the Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 11.2, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent, the LC Issuer and the Lenders until the Obligations
have been paid in full.


ARTICLE XII

GENERAL PROVISIONS


        12.1.    Survival of Representations.    All representations and
warranties of the Borrower contained in this Agreement shall survive the making
of the Credit Extensions herein contemplated.

        12.2.    Governmental Regulation.    Anything contained in this
Agreement to the contrary notwithstanding, neither the LC Issuer nor any Lender
shall be obligated to extend credit to the Borrower in violation of any
limitation or prohibition provided by any applicable statute or regulation.

        12.3.    Headings.    Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

43

--------------------------------------------------------------------------------


        12.4.    Entire Agreement.    The Loan Documents embody the entire
agreement and understanding among the Borrower, the Administrative Agent, the LC
Issuer and the Lenders and supersede all prior agreements and understandings
among the Borrower, the Administrative Agent, the LC Issuer and the Lenders
relating to the subject matter thereof other than the fee letter described in
Section 13.13, all of which shall survive and remain in full force and effect
during the term of this Agreement.

        12.5.    Several Obligations; Benefits of this Agreement.    The
respective obligations of the Lenders hereunder are several and not joint and no
Lender shall be the partner or Administrative Agent of any other (except to the
extent to which the Administrative Agent is authorized to act as such). The
failure of any Lender to perform any of its obligations hereunder shall not
relieve any other Lender from any of its obligations hereunder. This Agreement
shall not be construed so as to confer any right or benefit upon any Person
other than the parties to this Agreement and their respective successors and
assigns, provided, however, that the parties hereto expressly agree that the
Arranger shall enjoy the benefits of the provisions of Sections 12.6, 12.10 and
13.11 to the extent specifically set forth therein and shall have the right to
enforce such provisions on its own behalf and in its own name to the same extent
as if it were a party to this Agreement.

        12.6.    Expenses; Indemnification.    

          (i)  The Borrower shall reimburse the Administrative Agent and the
Arranger for any costs, internal charges and out-of-pocket expenses (including
attorneys' fees and time charges of attorneys for the Administrative Agent,
which attorneys may be employees of the Administrative Agent) paid or incurred
by the Administrative Agent or the Arranger in connection with the preparation,
negotiation, execution, delivery, syndication, review, amendment, modification,
recordation, filing and administration of the Loan Documents. The Borrower also
agrees to reimburse the Administrative Agent, the Arranger, the LC Issuer and
the Lenders for any costs, internal charges and out-of-pocket expenses
(including attorneys' fees and time charges of attorneys for the Administrative
Agent, the Arranger, the LC Issuer and the Lenders, which attorneys may be
employees of the Administrative Agent, the Arranger, the LC Issuer or the
Lenders) paid or incurred by the Administrative Agent, the Arranger, the LC
Issuer or any Lender in connection with the collection and enforcement of the
Loan Documents.

        (ii)  The Borrower hereby further agrees to indemnify the Administrative
Agent, the Arranger, the LC Issuer and each Lender, its directors, officers and
employees against all losses, claims, damages, penalties, judgments, liabilities
and expenses (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Administrative Agent, the Arranger, the
LC Issuer or any Lender is a party thereto) which any of them may pay or incur
arising out of or relating to this Agreement, the other Loan Documents, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Credit Extension hereunder except to
the extent that they are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the party seeking indemnification. The obligations of the
Borrower under this Section 12.6 shall survive the termination of this
Agreement.

        12.7.    Numbers of Documents.    All statements, notices, closing
documents, and requests hereunder shall be furnished to the Administrative Agent
with sufficient counterparts so that the Administrative Agent may furnish one to
each of the Lenders.

        12.8.    Accounting.    Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles, except that any calculation or determination which is to be made on
a consolidated basis shall be made for the Borrower and all its Subsidiaries,
including those Subsidiaries, if any, which are unconsolidated on the Borrower's
audited financial statements.

44

--------------------------------------------------------------------------------


        12.9.    Severability of Provisions.    Any provision in any Loan
Document that is held to be inoperative, unenforceable, or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable, or
invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

        12.10.    Nonliability of Lenders.    The relationship between the
Borrower on the one hand and the Lenders, the LC Issuer and the Administrative
Agent on the other hand shall be solely that of borrower and lender. Neither the
Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have any
fiduciary responsibilities to the Borrower. Neither the Administrative Agent,
the Arranger, the LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower's business or operations. The Borrower agrees that neither
the Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have
liability to the Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have any
liability with respect to, and the Borrower hereby waives, releases and agrees
not to sue for, any special, indirect or consequential damages suffered by the
Borrower in connection with, arising out of, or in any way related to the Loan
Documents or the transactions contemplated thereby.

        12.11.    Confidentiality.    Each Lender agrees to hold any
confidential information which it may receive from the Borrower pursuant to this
Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Lenders and their respective Affiliates, (ii) to legal counsel,
accountants, and other professional advisors to such Lender or to a Transferee,
(iii) to regulatory officials, (iv) to any Person as requested pursuant to or as
required by law, regulation, or legal process, (v) to any Person in connection
with any legal proceeding to which such Lender is a party, (vi) to such Lender's
direct or indirect contractual counterparties in swap agreements or to legal
counsel, accountants and other professional advisors to such counterparties,
(vii) permitted by Section 15.4, and (viii) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Advances
hereunder.

        12.12.    Nonreliance.    Each Lender hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System) for the repayment of the
Credit Extensions provided for herein.

        12.13.    Disclosure.    The Borrower and each Lender hereby
(i) acknowledge and agree that Bank One and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
the Borrower and/or its Subsidiaries, and (ii) waive any liability of Bank One
or such Affiliate to the Borrower or any Lender, respectively, arising out of or
resulting from such investments, loans or relationships other than liabilities
arising out of the gross negligence or willful misconduct of Bank One or its
Affiliates.


ARTICLE XIII

THE ADMINISTRATIVE AGENT


        13.1.    Appointment; Nature of Relationship.    Bank One is hereby
appointed by each of the Lenders as its contractual representative (herein
referred to as the "Administrative Agent") hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Administrative
Agent to act as the contractual representative of such Lender with the rights
and duties expressly set

45

--------------------------------------------------------------------------------

forth herein and in the other Loan Documents. The Administrative Agent agrees to
act as such contractual representative upon the express conditions contained in
this Article XIII. Notwithstanding the use of the defined term "Administrative
Agent," it is expressly understood and agreed that the Administrative Agent
shall not have any fiduciary responsibilities to any Lender by reason of this
Agreement or any other Loan Document and that the Administrative Agent is merely
acting as the contractual representative of the Lenders with only those duties
as are expressly set forth in this Agreement and the other Loan Documents. In
its capacity as the Lenders' contractual representative, the Administrative
Agent (i) does not hereby assume any fiduciary duties to any of the Lenders,
(ii) is a "representative" of the Lenders within the meaning of the term
"secured party" as defined in the Colorado Uniform Commercial Code and (iii) is
acting as an independent contractor, the rights and duties of which are limited
to those expressly set forth in this Agreement and the other Loan Documents.
Each of the Lenders hereby agrees to assert no claim against the Administrative
Agent on any agency theory or any other theory of liability for breach of
fiduciary duty, all of which claims each Lender hereby waives.

        13.2.    Powers.    The Administrative Agent shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

        13.3.    General Immunity.    Neither the Administrative Agent nor any
of its directors, officers, Administrative Agents or employees shall be liable
to the Borrower, the Lenders or any Lender for any action taken or omitted to be
taken by it or them hereunder or under any other Loan Document or in connection
herewith or therewith except to the extent such action or inaction is determined
in a final non-appealable judgment by a court of competent jurisdiction to have
arisen from the gross negligence or willful misconduct of such Person.

        13.4.    No Responsibility for Loans, Recitals, etc.    Neither the
Administrative Agent nor any of its directors, officers, Administrative Agents
or employees shall be responsible for or have any duty to ascertain, inquire
into, or verify (a) any statement, warranty or representation made in connection
with any Loan Document or any borrowing hereunder; (b) the performance or
observance of any of the covenants or agreements of any obligor under any Loan
Document, including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (c) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered solely
to the Administrative Agent; (d) the existence or possible existence of any
Default or Unmatured Default; (e) the validity, enforceability, effectiveness,
sufficiency or genuineness of any Loan Document or any other instrument or
writing furnished in connection therewith; (f) the value, sufficiency, creation,
perfection or priority of any Lien in any collateral security; or (g) the
financial condition of the Borrower or any Guarantor of any of the Obligations
or of any of the Borrower's or any such Guarantor's respective Subsidiaries. The
Administrative Agent shall have no duty to disclose to the Lenders information
that is not required to be furnished by the Borrower to the Administrative Agent
at such time, but is voluntarily furnished by the Borrower to the Administrative
Agent (either in its capacity as Administrative Agent or in its individual
capacity).

        13.5.    Action on Instructions of Lenders.    The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders. The
Administrative

46

--------------------------------------------------------------------------------


Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document unless it shall first be indemnified
to its satisfaction by the Lenders pro rata against any and all liability, cost
and expense that it may incur by reason of taking or continuing to take any such
action.

        13.6.    Employment of Administrative Agents and Counsel.    The
Administrative Agent may execute any of its duties as Administrative Agent
hereunder and under any other Loan Document by or through employees,
Administrative Agents, and attorneys-in-fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
Administrative Agents, for the default or misconduct of any such Administrative
Agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent's duties hereunder and under any
other Loan Document.

        13.7.    Reliance on Documents; Counsel.    The Administrative Agent
shall be entitled to rely upon any Note, notice, consent, certificate,
affidavit, letter, telegram, statement, paper or document believed by it to be
genuine and correct and to have been signed or sent by the proper person or
persons, and, in respect to legal matters, upon the opinion of counsel selected
by the Administrative Agent, which counsel may be employees of the
Administrative Agent.

        13.8.    Administrative Agent's Reimbursement and
Indemnification.    The Lenders agree to reimburse and indemnify the
Administrative Agent ratably in proportion to their respective Commitments (or,
if the Commitments have been terminated, in proportion to their Commitments
immediately prior to such termination) (i) for any amounts not reimbursed by the
Borrower for which the Administrative Agent is entitled to reimbursement by the
Borrower under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including, without limitation, for any expenses incurred by the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms of the Loan Documents or of any such other documents,
provided that (i) no Lender shall be liable for any of the foregoing to the
extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Administrative Agent and (ii) any indemnification
required pursuant to Section 3.3(vii) shall, notwithstanding the provisions of
this Section 13.8, be paid by the relevant Lender in accordance with the
provisions thereof. The obligations of the Lenders under this Section 13.8 shall
survive payment of the Obligations and termination of this Agreement.

        13.9.    Notice of Default.    The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Unmatured
Default hereunder unless the Administrative Agent has received written notice
from a Lender or the Borrower referring to this Agreement describing such
Default or Unmatured Default and stating that such notice is a "notice of
default." In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders.

        13.10.    Rights as a Lender.    In the event the Administrative Agent
is a Lender, the Administrative Agent shall have the same rights and powers
hereunder and under any other Loan Document with

47

--------------------------------------------------------------------------------


respect to its Commitment and its Loans as any Lender and may exercise the same
as though it were not the Administrative Agent, and the term "Lender" or
"Lenders" shall, at any time when the Administrative Agent is a Lender, unless
the context otherwise indicates, include the Administrative Agent in its
individual capacity. The Administrative Agent and its Affiliates may accept
deposits from, lend money to, and generally engage in any kind of trust, debt,
equity or other transaction, in addition to those contemplated by this Agreement
or any other Loan Document, with the Borrower or any of its Subsidiaries in
which the Borrower or such Subsidiary is not restricted hereby from engaging
with any other Person.

        13.11.    Lender Credit Decision.    Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent, the
Arranger or any other Lender and based on the financial statements prepared by
the Borrower and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Loan Documents. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Arranger or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents.

        13.12.    Successor Administrative Agent.    The Administrative Agent
may resign at any time by giving written notice thereof to the Lenders and the
Borrower, such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, forty-five days after the retiring Administrative Agent gives notice
of its intention to resign. The Administrative Agent may be removed at any time
with or without cause by written notice received by the Administrative Agent
from the Required Lenders, such removal to be effective on the date specified by
the Required Lenders. Upon any such resignation or removal, the Required Lenders
shall have the right to appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders within thirty days after the resigning
Administrative Agent's giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent. Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of the
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Administrative Agent hereunder. If the Administrative Agent has
resigned or been removed and no successor Administrative Agent has been
appointed, the Lenders may perform all the duties of the Administrative Agent
hereunder and the Borrower shall make all payments in respect of the Obligations
to the applicable Lender and for all other purposes shall deal directly with the
Lenders. No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the
appointment. Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent. Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents. After the effectiveness of the
resignation or removal of an Administrative Agent, the provisions of this
Article XIII shall continue in effect for the benefit of such Administrative
Agent in respect of any actions taken or omitted to be taken by it while it was
acting as the Administrative Agent hereunder and under the other Loan Documents.
In the event that there is a successor to the Administrative Agent by merger, or
the Administrative Agent assigns its duties and obligations to an Affiliate
pursuant to this Section 13.12, then the term "Prime Rate" as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Administrative Agent.

48

--------------------------------------------------------------------------------


        13.13.    Administrative Agent and Arranger Fees.    The Borrower agrees
to pay to the Administrative Agent and the Arranger, for their respective
accounts, the fees agreed to by the Borrower, the Administrative Agent and the
Arranger pursuant to that certain letter agreement dated June 20, 2002, or as
otherwise agreed from time to time.

        13.14.    Delegation to Affiliates.    The Borrower and the Lenders
agree that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates. Any such Affiliate (and such Affiliate's
directors, officers, Administrative Agents and employees) which performs duties
in connection with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles XII and XIII.

        13.15.    Execution of Collateral Documents.    The Lenders hereby
empower and authorize the Administrative Agent to execute and deliver to the
Borrower on their behalf the Collateral Documents and all related agreements,
documents or instruments as shall be necessary or appropriate to effect the
purposes of the Collateral Documents.

        13.16.    Collateral Releases.    The Lenders hereby empower and
authorize the Administrative Agent to execute and deliver to the Borrower on
their behalf any agreements, documents or instruments as shall be necessary or
appropriate to effect any releases of Collateral which Borrower and its
Subsidiaries are permitted to sell or otherwise transfer pursuant to
Section 7.4, or which shall otherwise be permitted by the terms hereof or of any
other Loan Document or which shall otherwise have been approved by the Required
Lenders (or, if required by the terms of Section 11.2, all of the Lenders) in
writing.

        13.17.    Documentation Agent, Syndication Agent, etc.    Neither any of
the Lenders identified in this Agreement as the Documentation Agent nor the
Syndication Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to such Lenders as it makes
with respect to the Administrative Agent in Section 13.11.


ARTICLE XIV

SETOFF; RATABLE PAYMENTS


        14.1    Setoff.    In addition to, and without limitation of, any rights
of the Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part hereof, shall then be due.

        14.2.    Ratable Payments.    If any Lender, whether by setoff or
otherwise, has payment made to it upon its Outstanding Credit Exposure (other
than payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a portion of the Aggregate Outstanding Credit Exposure
held by the other Lenders so that after such purchase each Lender will hold its
Pro Rata Share of the Aggregate Outstanding Credit Exposure. If any Lender,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their respective Pro Rata
Shares of the Aggregate Outstanding Credit Exposure. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.

49

--------------------------------------------------------------------------------




ARTICLE XV

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


        15.1.    Successors and Assigns.    The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns permitted hereby, except
that (i) the Borrower shall not have the right to assign its rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (ii) any assignment by any Lender must be made in compliance with
Section 15.3, and (iii) any transfer by participation must be made in compliance
with Section 15.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 15.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with
Section 15.3.2. The parties to this Agreement acknowledge that clause (ii) of
this Section 15.1 relates only to absolute assignments and this Section 15.1
does not prohibit assignments creating security interests, including, without
limitation, (x) any pledge or assignment by any Lender of all or any portion of
its rights under this Agreement and any Note to a Federal Reserve Bank or (y) in
the case of a Lender which is a Fund, any pledge or assignment of all or any
portion of its rights under this Agreement and any Note to its trustee in
support of its obligations to its trustee; provided, however, that no such
pledge or assignment creating a security interest shall release the transferor
Lender from its obligations hereunder unless and until the parties thereto have
complied with the provisions of Section 15.3. The Administrative Agent may treat
the Person which made any Loan or which holds any Note as the owner thereof for
all purposes hereof unless and until such Person complies with Section 15.3;
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Loan or which holds any Note to direct payments relating to such Loan or Note to
another Person. Any assignee of the rights to any Loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.

        15.2.    Participations.    

        15.2.1.    Permitted Participants; Effect.    Any Lender may, in the
ordinary course of its business and in accordance with applicable law, at any
time sell to one or more banks or other entities ("Participants") participating
interests in any Outstanding Credit Exposure of such Lender, any Note held by
such Lender, any Commitment of such Lender or any other interest of such Lender
under the Loan Documents. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender's obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Outstanding Credit Exposure and the
holder of any Note issued to it in evidence thereof for all purposes under the
Loan Documents, all amounts payable by the Borrower under this Agreement shall
be determined as if such Lender had not sold such participating interests, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under the Loan Documents.

        15.2.2.    Voting Rights.    Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than any amendment,
modification or waiver with respect to any Credit Extension or Commitment in
which such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 11.2 or of any other Loan Document.

        15.2.3.    Benefit of Certain Provisions.    The Borrower agrees that
each Participant shall be deemed to have the right of setoff provided in
Section 14.1 in respect of its participating interest

50

--------------------------------------------------------------------------------




in amounts owing under the Loan Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under the Loan
Documents, provided that each Lender shall retain the right of setoff provided
in Section 14.1 with respect to the amount of participating interests sold to
each Participant. The Lenders agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 14.1, agrees
to share with each Lender, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 14.2 as if
each Participant were a Lender. The Borrower further agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.2, 3.4 and 3.5
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 15.3, provided that (i) a Participant shall not
be entitled to receive any greater payment under Section 3.1, 3.2 or 3.5 than
the Lender who sold the participating interest to such Participant would have
received had it retained such interest for its own account, unless the sale of
such interest to such Participant is made with the prior written consent of the
Borrower, and (ii) any Participant not incorporated under the laws of the United
States of America or any State thereof agrees to comply with the provisions of
Section 3.3 to the same extent as if it were a Lender.

        15.3.    Assignments.    

        15.3.1.    Permitted Assignments.    Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time assign
to one or more banks or other entities ("Purchasers") all or any part of its
rights and obligations under the Loan Documents. Such assignment shall be
substantially in the form of Exhibit C or in such other form as may be agreed to
by the parties thereto. The consent of the Borrower, the Administrative Agent
and the LC Issuer shall be required prior to an assignment becoming effective
with respect to a Purchaser which is not a Lender or an Affiliate thereof;
provided, however, that if a Default has occurred and is continuing, the consent
of the Borrower shall not be required. Such consent shall not be unreasonably
withheld or delayed. Each such assignment with respect to a Purchaser which is
not a Lender or an Affiliate thereof shall (unless each of the Borrower and the
Administrative Agent otherwise consents) be in an amount not less than the
lesser of (i) $5,000,000 or (ii) the remaining amount of the assigning Lender's
Commitment (calculated as at the date of such assignment) or outstanding Loans
(if the applicable Commitment has been terminated).

        15.3.2.    Effect; Effective Date.    Upon (i) delivery to the
Administrative Agent of a notice of assignment, substantially in the form
attached as Exhibit I to Exhibit C (a "Notice of Assignment"), together with any
consents required by Section 15.3.1, and (ii) payment of a $3,500 fee to the
Administrative Agent for processing such assignment, such assignment shall
become effective on the effective date specified in such Notice of Assignment.
The Notice of Assignment shall contain a representation by the Purchaser to the
effect that none of the consideration used to make the purchase of the
Commitment and Outstanding Credit Exposure under the applicable assignment
agreement are "plan assets" as defined under ERISA and that the rights and
interests of the Purchaser in and under the Loan Documents will not be "plan
assets" under ERISA. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party hereto, and no further consent or action
by the Borrower, the Lenders or the Administrative Agent shall be required to
release the transferor Lender with respect to the percentage of the Aggregate
Commitment and Outstanding Credit Exposure assigned to such Purchaser. Upon the
consummation of any assignment to a Purchaser pursuant to this Section 15.3.2,
the transferor Lender, the Administrative Agent and the Borrower shall, if the
transferor Lender or the Purchaser desires that its Loans be evidenced by Notes,
make appropriate arrangements so that new Notes or, as appropriate, replacement
Notes are issued to such

51

--------------------------------------------------------------------------------




transferor Lender and new Notes or, as appropriate, replacement Notes, are
issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.

        15.3.3.    Register.    The Administrative Agent, acting solely for this
purpose as an Administrative Agent of the Borrower, shall maintain at one of its
offices in Chicago, Illinois, a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the "Register"). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

        15.4.    Dissemination of Information.    The Borrower authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a "Transferee") and
any prospective Transferee any and all information in such Lender's possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any reports provided to
Administrative Agent; provided that each Transferee and prospective Transferee
agrees to be bound by Section 12.11 of this Agreement.

        15.5.    Tax Treatment.    If any interest in any Loan Document is
transferred to any Transferee which is not incorporated under the laws of the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.3(iv).

        15.6.    Procedure for Increases and Addition of New Lenders.    This
Agreement permits certain increases in a Lender's Commitment and the admission
of new Lenders providing new Commitments, none of which require any consents or
approvals from the other Lenders. Any amendment hereto for such an increase or
addition shall be in the form attached hereto as Exhibit H and shall only
require the written signatures of the Administrative Agent, the Borrower and the
Lender(s) being added or increasing their Commitment. In addition, within a
reasonable time after the effective date of any increase, the Administrative
Agent shall, and is hereby authorized and directed to, revise the Lenders
Schedule reflecting such increase and shall distribute such revised Schedule to
each of the Lenders and the Borrower, whereupon such revised Schedule shall
replace the old Schedule and become part of this Agreement. On the Business Day
following any such increase, all outstanding Floating Rate Advances shall be
reallocated among the Lenders (including any newly added Lenders) in accordance
with the Lenders' respective revised Pro Rata Shares. Eurodollar Advances shall
not be reallocated among the Lenders prior to the expiration of the applicable
Interest Period in effect at the time of any such increase.


ARTICLE XVI

NOTICES


        16.1.    Notices.    Except as otherwise permitted by Section 2.9 with
respect to Borrowing Notices, all notices, requests and other communications to
any party hereunder shall be in writing (including facsimile transmission or
similar writing) and shall be given to such party: (x) in the case of the
Borrower or the Administrative Agent, at its address or facsimile number set
forth on the signature pages hereof, (y) in the case of any Lender, at its
address or facsimile number set forth on the Lenders Schedule or (z) in the case
of any party, at such other address or facsimile number as such party may
hereafter specify for the purpose by notice to the Administrative Agent and the
Borrower in accordance with the provisions of this Section 16.1. Each such
notice, request or other communication

52

--------------------------------------------------------------------------------

shall be effective (i) if given by facsimile transmission, when transmitted to
the facsimile number specified in this Section and confirmation of receipt is
received, (ii) if given by mail, 72 hours after such communication is deposited
in the mails with first class postage prepaid, addressed as aforesaid, or
(iii) if given by any other means, when delivered at the address specified in
this Section; provided that notices to the Administrative Agent under Article II
shall not be effective until received.

        16.2.    Change of Address.    The Borrower, the Administrative Agent
and any Lender (i) may each change the address for service of notice upon it by
a notice in writing to the other parties hereto and (ii) shall give such a
notice if its address shall change.


ARTICLE XVII

COUNTERPARTS


        This Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this Agreement by signing any such counterpart. This
Agreement shall be effective when it has been executed by the Borrower, the
Administrative Agent, the LC Issuer and the Lenders and each party has notified
the Administrative Agent by facsimile transmission or telephone that it has
taken such action.


ARTICLE XVIII

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


        18.1.    CHOICE OF LAW.    THE LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF COLORADO, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

        18.2.    CONSENT TO JURISDICTION.    THE BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
COLORADO STATE COURT SITTING IN DENVER, COLORADO IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE LC ISSUER
OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY
OTHER JURISDICTION.

        18.3.    WAIVER OF JURY TRIAL.    THE BORROWER, THE ADMINISTRATIVE
AGENT, THE LC ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.


ARTICLE XIX

ASSUMPTION, AMENDMENT AND RESTATEMENT


        19.1.    Assumption.    Borrower hereby irrevocably and unconditionally
assumes and promises to pay the Existing Indebtedness and promises to perform
all duties, responsibilities, and obligations of Key arising out of or pursuant
to the Existing Agreement or any other Loan Documents (as defined in the
Existing Agreement). Borrower hereby ratifies and confirms the Existing
Agreement and all such other

53

--------------------------------------------------------------------------------

Loan Documents. In connection with such assumption, Key shall remain liable for
the Existing Indebtedness on the terms set forth in the Guaranty.

        19.2.    Amendment and Restatement.    This Agreement amends and
restates in its entirety the Existing Agreement, and from and after the date
hereof, the terms and provisions of the Existing Agreement shall be superseded
by the terms and provisions of this Agreement. Borrower hereby agrees that
(i) the Existing Indebtedness, all accrued and unpaid interest thereon, and all
accrued and unpaid fees under the Existing Agreement shall be deemed to be
Indebtedness of Borrower outstanding under and governed by this Agreement and
(ii) all Liens securing the Existing Indebtedness shall continue in full force
and effect to secure the Secured Obligations.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

54

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative
Agent have executed this Agreement as of the date first above written.


 
 
CIMAREX ENERGY CO.
 
 
By:
       

--------------------------------------------------------------------------------

Paul Korus
Chief Financial Officer
 
 
707 Seventeenth Street, Suite 3300
Denver, Colorado 80202
Attention: Paul Korus
Telephone:    (303) 295-3995
FAX:    (303) 295-3494
 
 
BANK ONE, NA, Individually, as LC Issuer and as Administrative Agent
 
 
By:
       

--------------------------------------------------------------------------------

J. Scott Fowler
Director, Capital Markets
 
 
1717 Main Street
MC TX1-2448
Dallas, Texas 75201
Attention: J. Scott Fowler
Telephone: (214) 290-2162
FAX: (214) 290-2332
 
 
U.S. BANK NATIONAL ASSOCIATION, a Lender
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
 
 
BANK OF OKLAHOMA, N.A., a Lender
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
 
 
ROYAL BANK OF CANADA, a Lender
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

--------------------------------------------------------------------------------


 
 
WACHOVIA BANK, NATIONAL ASSOCIATION, a Lender
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
 
 
BANK OF AMERICA, N.A., a Lender
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
 
 
UNION BANK OF CALIFORNIA, N.A., a Lender
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
 
 
COMERICA BANK—TEXAS, a Lender
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
 
 
WELLS FARGO BANK, N.A., a Lender
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
 
 
NATEXIS BANQUES POPULAIRES, a Lender
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

--------------------------------------------------------------------------------

SCHEDULE 1

PRICING SCHEDULE


Applicable
Margin

--------------------------------------------------------------------------------

  Level I
Status

--------------------------------------------------------------------------------

  Level II
Status

--------------------------------------------------------------------------------

  Level III
Status

--------------------------------------------------------------------------------

  Level IV
Status

--------------------------------------------------------------------------------

  Eurodollar Rate   1.25 % 1.50 % 1.75 % 2.00 % Floating Rate   0.25 % 0.50 %
0.75 % 1.00 %


Applicable Fee
Rate

--------------------------------------------------------------------------------


 
Level I
Status

--------------------------------------------------------------------------------


 
Level II
Status

--------------------------------------------------------------------------------


 
Level III
Status

--------------------------------------------------------------------------------


 
Level IV
Status

--------------------------------------------------------------------------------


  Commitment Fee   0.375 % 0.375 % 0.375 % 0.50 %

        For the purposes of this Schedule, the following terms have the
following meanings, subject to the final paragraph of this Schedule:

        "Level I Status" exists at any date if, the Borrowing Base Usage
Percentage on such date is less than 50%.

        "Level II Status" exists at any date if, on such date Borrowing Base
Usage Percentage is greater than or equal to 50% and less than 75%.

        "Level III Status" exists at any date if, Borrowing Base Usage
Percentage on such date is greater than or equal to 75% and less than 90%.

        "Level IV Status" exists at any date if Borrowing Base Usage Percentage
on such date is greater than or equal to 90%.

        "Status" means either Level I Status, Level II Status, Level III Status
or Level IV Status.

        The Applicable Margin and Applicable Fee Rate shall be determined on a
daily basis in accordance with the foregoing table based on the Borrowing Base
Usage Percentage on such day.

--------------------------------------------------------------------------------

SCHEDULE 2


LENDERS SCHEDULE


--------------------------------------------------------------------------------


SCHEDULE 3


DISCLOSURE SCHEDULE


--------------------------------------------------------------------------------


SCHEDULE 4


SECURITY SCHEDULE


--------------------------------------------------------------------------------


SCHEDULE 5


INSURANCE SCHEDULE


--------------------------------------------------------------------------------



EXHIBIT A


NOTE


$                           October 2, 2002

        Cimarex Energy Co., a Delaware corporation (the "Borrower"), promises to
pay to the order of                                                 (the
"Lender") the principal sum of                                         
       Dollars ($                        ) or, if greater or less, the aggregate
unpaid principal amount of all Loans made by the Lender to the Borrower pursuant
to Article II of the Agreement (as hereinafter defined), in immediately
available funds at the main office of Bank One, NA in Chicago, Illinois, as
Administrative Agent, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Agreement. The Borrower
shall pay the principal of and accrued and unpaid interest on the Loans in full
on the Facility Termination Date.

        The Lender shall, and is hereby authorized to, record on the schedule
attached hereto, or to otherwise record in accordance with its usual practice,
the date and amount of each Loan and the date and amount of each principal
payment hereunder.

        This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of October 2, 2002 (which, as it may
be amended or modified and in effect from time to time, is herein called the
"Agreement"), among the Borrower, the lenders party thereto, including the
Lender, the LC Issuer and Bank One, NA, as Administrative Agent, to which
Agreement reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be prepaid or its maturity date accelerated. This Note is secured pursuant
to the Collateral Documents and guaranteed pursuant to the Guaranty, all as more
specifically described in the Agreement, and reference is made thereto for a
statement of the terms and provisions thereof. Capitalized terms used herein and
not otherwise defined herein are used with the meanings attributed to them in
the Agreement. This Note is given in partial renewal, extension and restatement
of (but not in extinguishment or novation of) the Existing Indebtedness, as
defined and described in the Agreement.

            CIMAREX ENERGY CO.                
 
 
By:



--------------------------------------------------------------------------------

       
 
 
Print Name:



--------------------------------------------------------------------------------

       
 
 
Title:



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF CIMAREX ENERGY CO.,

DATED OCTOBER 2, 2002


Date

--------------------------------------------------------------------------------

  Principal
Amount of
Loan

--------------------------------------------------------------------------------

  Maturity
of Interest
Period

--------------------------------------------------------------------------------

  Principal
Amount
Paid

--------------------------------------------------------------------------------

  Unpaid
Balance

--------------------------------------------------------------------------------

                    

--------------------------------------------------------------------------------


EXHIBIT B


COMPLIANCE CERTIFICATE


    To:   The Lenders parties to the
Credit Agreement Described Below

        This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of October 2, 2002 (as amended, modified, renewed or extended
from time to time, the "Agreement") among Cimarex Energy Co., a Delaware
corporation (the "Borrower"), the lenders party thereto and Bank One, NA, as
Administrative Agent for the Lenders and as LC Issuer. Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed thereto in the Agreement.

        THE UNDERSIGNED HEREBY CERTIFIES THAT:

        1.    I am the duly elected                        of the Borrower;

        2.    I have reviewed the terms of the Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements.

        3.    The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below.

        4.    Schedule I attached hereto sets forth financial data and
computations evidencing the Borrower's compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct.

        **[5. Schedule II attached hereto sets forth the various reports and
deliveries which are required at this time under the Credit Agreement, the
Security Agreement and the other Loan Documents and the status of compliance.]**

        Described below are the exceptions, if any, to paragraph 3 by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

        The foregoing certifications, together with the computations set forth
in Schedule I **[and Schedule II]** hereto and the financial statements
delivered with this Certificate in support hereof, are made and delivered
this            day of                                         
       ,            .

            CIMAREX ENERGY CO.                
 
 
By:



--------------------------------------------------------------------------------


 
 
Print Name:



--------------------------------------------------------------------------------


 
 
Title:



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of                        ,             with
Provisions of Section 8.1 and 8.2 of
the Agreement

--------------------------------------------------------------------------------

SCHEDULE II TO COMPLIANCE CERTIFICATE

Reports and Deliveries Currently Due

--------------------------------------------------------------------------------

EXHIBIT C

ASSIGNMENT AND ASSUMPTION AGREEMENT


        This Assignment and Assumption (the "Assignment and Assumption") is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the "Assignor") and [Insert name of Assignee]
(the "Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
"Credit Agreement"), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

        The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor's rights and obligations under the Credit Agreement and the other Loan
Documents, such that after giving effect to such assignment the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Credit Agreement and the other Loan Documents relating to the
facilities listed in Item 3 of Schedule 1 (the "Assigned Interest"). The
aggregate Commitment (or Outstanding Credit Exposure, if the applicable
Commitment has been terminated) purchased by the Assignee hereunder is set forth
in Item 4 of Schedule 1.

        In consideration for the sale and assignment of Outstanding Credit
Exposure hereunder, the Assignee shall pay the Assignor, on the Effective Date,
the amount agreed to by the Assignor and the Assignee. On and after the
Effective Date, the Assignee shall be entitled to receive all payments of
principal, interest, Reimbursement Obligations and fees with respect to the
interest assigned hereby. The Assignee will promptly remit to the Assignor any
interest on Loans and fees received from the Administrative Agent which relate
to the portion of the Commitment or Outstanding Credit Exposure assigned to the
Assignee hereunder and not previously paid by the Assignee to the Assignor. In
the event that either party hereto receives any payment to which the other party
hereto is entitled under this Assignment Agreement, then the party receiving
such amount shall promptly remit it to the other party hereto.

1.   Assignor:    
2.
 
Assignee:
 
                                                                         [and is
an Affiliate/Approved Fund of [identify Lender](1)
3.
 
Borrower:
 
Cimarex Energy Co.
4.
 
Administrative Agent:
 
Bank One, NA, as the administrative agent under the Credit Agreement.

--------------------------------------------------------------------------------

(1)Select as applicable.

--------------------------------------------------------------------------------

5.   Credit Agreement:   The $400,000,000 Credit Agreement dated as of
October 2, 2002 among Cimarex Energy Co., the Lenders party thereto, Bank One,
NA, as Administrative Agent, and the other agents party thereto.
6.
 
Assigned Interest:
 
 
a.
 
Assignee's percentage interest of credit facility purchased under the Assignment
Agreement
 
            %
b.
 
Amount of credit facility purchased under the Assignment Agreement
 
$            
c.
 
Assignee's Commitment (or Outstanding Credit Exposure with respect to terminated
Commitments) purchased hereunder:
 
$            
7.
 
Trade Date:
 
                                                 (2)

--------------------------------------------------------------------------------

(2)Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.

        Effective Date:                                                 ,
20    [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE
DATE OF RECORDATION OF TRANSFER BY THE ADMINISTRATIVE AGENT.]

2

--------------------------------------------------------------------------------

        The terms set forth in this Assignment and Assumption are hereby agreed
to:

        ASSIGNOR
[NAME OF ASSIGNOR]                                     By:       

--------------------------------------------------------------------------------

                    Title:                       ASSIGNEE
[NAME OF ASSIGNEE]                       By:       

--------------------------------------------------------------------------------

                    Title:                             [Consented to and](3)
Accepted:        
BANK ONE, NA, as Administrative Agent
 
 
 
 
By:
 
    

--------------------------------------------------------------------------------


 
 
 
  Title:(4)
[Consented to:]                                                   [NAME OF
RELEVANT PARTY]         By:       

--------------------------------------------------------------------------------

        Title:        

--------------------------------------------------------------------------------

(3)To be added only if the consent of the Agent is required by the terms of the
Credit Agreement

(4)To be added only if the consent of the Borrower and/or other parties (e.g.
L/C Issuer) is required by the terms of the Credit Agreement.

3

--------------------------------------------------------------------------------


ANNEX 1


TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


        1.    Representations and Warranties.    

        1.1    Assignor.    The Assignor represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby. Neither the Assignor nor any of its officers,
directors, employees, agents or attorneys shall be responsible for (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency, perfection, priority,
collectibility, or value of the Loan Documents or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document,
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document, (v) inspecting any of the property, books or records of the
Borrower, or any guarantor, or (vi) any mistake, error of judgment, or action
taken or omitted to be taken in connection with the Loans or the Loan Documents.

        1.2    Assignee.    The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are "plan assets" as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be "plan assets" under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys' fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee's non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) attached as Schedule 1 to this Assignment and Assumption is
any documentation required to be delivered by the Assignee with respect to its
tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

        2.    Payments.    The Assignee shall pay the Assignor, on the Effective
Date, the amount agreed to by the Assignor and the Assignee. From and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

        3.    General Provisions.    This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one

--------------------------------------------------------------------------------


instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of Colorado.

2

--------------------------------------------------------------------------------

ADMINISTRATIVE QUESTIONNAIRE

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

(For Forms for Primary Syndication call Peterine Svoboda at 312-732-8844)

(For Forms after Primary Syndication call Jim Bartz at 312-732-1242)

--------------------------------------------------------------------------------

US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

(For Forms for Primary Syndication call Peterine Svoboda at 312-732-8844)

(For Forms after Primary Syndication call Jim Bartz at 312-732-1242)

--------------------------------------------------------------------------------


EXHIBIT D



LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION


To Bank One, NA,

as Administrative Agent (the "Administrative Agent") under the Credit Agreement
Described Below.

Re:    Credit Agreement, dated October 2, 2002 (as the same may be amended or
modified, the "Credit Agreement"), among Cimarex Energy Co. (the "Borrower"),
the Lenders named therein, the LC Issuer and the Administrative Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement.

        The Administrative Agent is specifically authorized and directed to act
upon the following standing money transfer instructions with respect to the
proceeds of Advances or other extensions of credit from time to time until
receipt by the Administrative Agent of a specific written revocation of such
instructions by the Borrower, provided, however, that the Administrative Agent
may otherwise transfer funds as hereafter directed in writing by the Borrower in
accordance with Section 16.1 of the Credit Agreement or based on any telephonic
notice made in accordance with Section 2.15 of the Credit Agreement.

Facility Identification Number(s)     

--------------------------------------------------------------------------------

Customer/Account Name     

--------------------------------------------------------------------------------

Transfer Funds To     

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

For Account No.     

--------------------------------------------------------------------------------

Reference/Attention To     

--------------------------------------------------------------------------------


Authorized Officer (Customer Representative)
 
Date
    

--------------------------------------------------------------------------------


  


--------------------------------------------------------------------------------

(Please Print)
 
    

--------------------------------------------------------------------------------

Signature
Bank Officer Name
 
Date
    

--------------------------------------------------------------------------------


  


--------------------------------------------------------------------------------

(Please Print)
 
    

--------------------------------------------------------------------------------

Signature

(Deliver Completed Form to Credit Support Staff For Immediate Processing)

--------------------------------------------------------------------------------

EXHIBIT E


FORM OF OPINION


--------------------------------------------------------------------------------


EXHIBIT F


GUARANTY


--------------------------------------------------------------------------------


EXHIBIT G


AMENDMENT TO EXISTING MORTGAGES


--------------------------------------------------------------------------------


EXHIBIT H


FORM OF AMENDMENT FOR AN INCREASED OR NEW COMMITMENT


        This AMENDMENT is made as of the            day
of                        , 200    by and among Cimarex Energy Co., a Delaware
corporation (the "Borrower"), Bank One, NA, as administrative agent under the
"Credit Agreement" (as defined below) (the "Administrative Agent"),
and                        (the "Supplemental Lender").

        The Borrower, the Administrative Agent and certain other Lenders, as
described therein, are parties to a Credit Agreement dated as of October 2, 2002
(as amended, supplemented, or restated, the "Credit Agreement"). All terms used
herein and not otherwise defined shall have the same meaning given to them in
the Credit Agreement.

        Pursuant to Section 15.6 of the Credit Agreement, the Borrower has the
right to increase the Aggregate Commitment by obtaining additional Commitments
upon satisfaction of certain conditions. This Amendment requires only the
signature of the Borrower, the Administrative Agent and the Supplemental Lender
so long as the Aggregate Commitment is not increased above the amount permitted
by the Credit Agreement.

        The Supplemental Lender is either (a) an existing Lender which is
increasing its Commitment or (b) a new Lender which is a lending institution
whose identity the Administrative Agent will approve by its signature below.

        In consideration of the foregoing, such Supplemental Lender, from and
after the date hereof shall have a **[Commitment of $                        and
if it is a new Lender, the Supplemental Lender hereby assumes all of the rights
and obligations of a Lender under the Credit Agreement.]**

        The Borrower has executed and delivered to the Supplemental Lender as of
the date hereof, if requested by the Supplemental Lender, a new or amended and
restated Note in the form attached to the Credit Agreement as Exhibit A to
evidence the new or increased Commitment of the Supplemental Lender.

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Administrative Agent, the Borrower and the
Supplemental Lender have executed this Amendment as of the date shown above.

    CIMAREX ENERGY CO.
 
 
By:
 
    

--------------------------------------------------------------------------------

    Print Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------


 
 
[SUPPLEMENTAL LENDER]
 
 
By:
 
    

--------------------------------------------------------------------------------

    Print Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------


 
 
BANK ONE, NA, as Administrative Agent
 
 
By:
 
    

--------------------------------------------------------------------------------

    Print Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT I


FORM OF STOCK PLEDGE AGREEMENT


--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.1



CREDIT AGREEMENT
TABLE OF CONTENTS
CREDIT AGREEMENT
ARTICLE I DEFINITIONS
ARTICLE II THE CREDITS
ARTICLE III YIELD PROTECTION; TAXES
ARTICLE IV CONDITIONS PRECEDENT
ARTICLE V REPRESENTATIONS AND WARRANTIES
ARTICLE VI AFFIRMATIVE COVENANTS
ARTICLE VII NEGATIVE COVENANTS
ARTICLE VIII FINANCIAL COVENANTS
ARTICLE IX COLLATERAL AND GUARANTEES
ARTICLE X DEFAULTS
ARTICLE XI ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
ARTICLE XII GENERAL PROVISIONS
ARTICLE XIII THE ADMINISTRATIVE AGENT
ARTICLE XIV SETOFF; RATABLE PAYMENTS
ARTICLE XV BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
ARTICLE XVI NOTICES
ARTICLE XVII COUNTERPARTS
ARTICLE XVIII CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
ARTICLE XIX ASSUMPTION, AMENDMENT AND RESTATEMENT
PRICING SCHEDULE
LENDERS SCHEDULE
DISCLOSURE SCHEDULE
SECURITY SCHEDULE
INSURANCE SCHEDULE

EXHIBIT A



NOTE
SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL TO NOTE OF CIMAREX ENERGY CO., DATED
OCTOBER 2, 2002

EXHIBIT B



COMPLIANCE CERTIFICATE
ASSIGNMENT AND ASSUMPTION AGREEMENT

ANNEX 1



TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

EXHIBIT D



LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION
FORM OF OPINION
GUARANTY
AMENDMENT TO EXISTING MORTGAGES
FORM OF AMENDMENT FOR AN INCREASED OR NEW COMMITMENT
FORM OF STOCK PLEDGE AGREEMENT
